 

EXHIBIT 10.6 

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 21st day of September, 2012, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of September 1, 2012 (the “Pooling and Servicing Agreement”), and First
Republic Bank, a California-chartered bank (the “Bank”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Attachment 1A Mortgage Loans”) listed on
Attachment 1A annexed hereto (the “Attachment 1A Mortgage Loan Schedule”) now
serviced by the Bank (together with its successors and assigns, the “Servicer”)
for Assignor and its successors and assigns pursuant to the Flow Mortgage Loan
Sale and Servicing Agreement dated as of July 1, 2010, between Assignor and the
Bank (the “Sale and Servicing Agreement”) and the servicing thereof shall be
subject to the terms of the Sale and Servicing Agreement as modified or
supplemented by this Agreement. In consideration of the mutual promises
contained herein, the parties hereto further agree that the servicing of the
mortgage loans (the “Attachment 1B Mortgage Loans” and, together with the
Attachment 1A Mortgage Loans, the “Mortgage Loans”) listed on Attachment 1B
annexed hereto (the “Attachment 1B Mortgage Loan Schedule” and, together with
the Attachment 1A Mortgage Loan Schedule, the “Mortgage Loan Schedule”)
delivered under the Flow Mortgage Loan Sale and Servicing Agreement dated as of
March 16, 2012, between Barclays Bank PLC and the Bank, as modified by the
Assignment, Assumption and Recognition Agreement, dated as of March 29, 2012
(the “Barclays AAR”), among Barclays Capital PLC, Redwood Residential
Acquisition Corporation and the Bank (together, the “Purchase Agreement”) shall
be subject to the terms of the Sale and Servicing Agreement as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Sale and Servicing Agreement. Assignor will sell the Mortgage Loans to
Depositor pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date
hereof, and Depositor will sell the Mortgage Loans to Assignee pursuant to the
Pooling and Servicing Agreement.

 

Assignment and Assumption

 

1.             Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Attachment 1A Mortgage Loans, together with its
obligations as “Purchaser” to the extent relating to the Attachment 1A Mortgage
Loans, and Depositor hereby accepts such assignment from Assignor and assumes
such obligations.

 

 

 

 

2.             Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Purchase Agreement to the
extent relating to the Attachment 1B Mortgage Loans, together with its
obligations as “Purchaser” (as such term is defined in the Purchase Agreement)
to the extent relating to the Attachment 1B Mortgage Loans, and Depositor hereby
accepts such assignment from Assignor and assumes such obligations.

 

3.             Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Attachment 1A Mortgage Loans, together with its
obligations as “Purchaser” to the extent relating to the Attachment 1A Mortgage
Loans, Depositor is released from all obligations under the Sale and Servicing
Agreement, and Assignee hereby accepts such assignment from Depositor and
assumes such obligations.

 

4.             Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Purchase Agreement to the
extent relating to the Attachment 1B Mortgage Loans, together with its
obligations as “Purchaser” (as such term is defined in the Purchase Agreement)
to the extent relating to the Attachment 1B Mortgage Loans, Depositor is
released from all obligations under the Purchase Agreement, and Assignee hereby
accepts such assignment from Depositor and assumes such obligations.

 

5.             Assignee agrees to be bound, as “Purchaser,” by all of the terms,
covenants and conditions of the Sale and Servicing Agreement relating to the
Attachment 1A Mortgage Loans, and from and after the date hereof, Assignee
assumes for the benefit of each of Assignor, Depositor and the Bank all of
Assignor's obligations as Purchaser thereunder in respect of the Attachment 1A
Mortgage Loans, and Assignor is released from such obligations.

 

6.             Assignee agrees to be bound, as “Purchaser” (as such term is
defined in the Purchase Agreement), by all of the terms, covenants and
conditions of the Purchase Agreement relating to the Attachment 1B Mortgage
Loans, and from and after the date hereof, Assignee assumes for the benefit of
each of Assignor, Depositor and the Bank all of Assignor's obligations as
Purchaser thereunder in respect of the Attachment 1B Mortgage Loans, and
Assignor is released from such obligations.

 

7.             The Bank hereby acknowledges the foregoing assignments and
assumptions and agrees that Assignee shall be the “Purchaser” under both the
Sale and Servicing Agreement with respect to the Attachment 1A Mortgage Loans
and the Purchase Agreement with respect to the Attachment 1B Mortgage Loans.

 

Representations and Warranties

 

8.             Assignor warrants and represents to, and covenants with,
Depositor, Assignee and the Bank as of the date hereof that:

 

2

 

 

(a)          Attached hereto as Attachment 2A is a true and accurate copy of the
Sale and Servicing Agreement, and as Attachment 2B is a true and accurate copy
of the Purchase Agreement, each of which agreement is in full force and effect
as of the date hereof and the provisions of which have not been waived, amended
or modified in any respect, nor has any notice of termination been given
thereunder;

 

(b)          Assignor is the lawful owner of its interests, rights and
obligations under the Sale and Servicing Agreement to the extent of the
Attachment 1A Mortgage Loans and the Purchase Agreement to the extent of the
Attachment 1B Mortgage Loans, in each case free and clear from any and all
claims and encumbrances whatsoever, and upon the transfer of such interests,
rights and obligations to Assignee as contemplated herein, Assignee shall have
good title to all of Assignee's interests, rights and obligations under the Sale
and Servicing Agreement to the extent of the Attachment 1A Mortgage Loans and
the Purchase Agreement to the extent of the Attachment 1B Mortgage Loans, in
each case free and clear of all liens, claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
the Bank with respect to the Sale and Servicing Agreement or the Purchase
Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under each of the
Sale and Servicing Agreement and the Purchase Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Assignor enforceable against Assignor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

3

 

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

9.             Depositor warrants and represents to, and covenants with,
Assignor, Assignee and the Bank that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

10.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and the Bank that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

4

 

 

11.           The Bank warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2A is a true and accurate copy of the
Sale and Servicing Agreement and as Attachment 2B is a true and accurate copy of
the Purchase Agreement, each of which agreement is in full force and effect as
of the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

(b)          The Bank is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to service the Mortgage Loans pursuant to the Sale and
Servicing Agreement and otherwise to perform its obligations under the Sale and
Servicing Agreement and the Purchase Agreement;

 

(c)          The Bank has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of the Bank’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of the Bank’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which the Bank is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which the Bank or its property is subject. The execution,
delivery and performance by the Bank of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of the Bank. This Agreement has been duly
executed and delivered by the Bank and, upon the due authorization, execution
and delivery by Assignor, Assignee and the Depositor, will constitute the valid
and legally binding obligation of the Bank enforceable against the Bank in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by the Bank in connection with the execution, delivery or performance by
the Bank of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5

 

 

Restated Bank Representations and Warranties

 

12.           The Bank hereby restates to Depositor and Assignee (a) the
representations and warranties set forth in Subsection 7.01 of the Sale and
Servicing Agreement with respect to each Attachment 1A Mortgage Loan as of the
related Closing Date (as such term is defined in the Sale and Servicing
Agreement); provided, however, that with respect to Mortgage Loan number
3000004081, the owner of the Mortgaged Property is a limited liability company
that is wholly-owned by the Mortgagor; (b) the representations and warranties
set forth in Subsection 7.02 of the Sale and Servicing Agreement as of the date
hereof, with respect to each Attachment 1A Mortgage Loan; (c) the
representations and warranties set forth in Subsection 7.01 of the Purchase
Agreement with respect to each Attachment 1B Mortgage Loan as of the related
Closing Date (as such term is defined in the Purchase Agreement); and (d) the
representations and warranties set forth in Subsection 7.02 of the Purchase
Agreement as of the date hereof, with respect to each Attachment 1B Mortgage
Loan, in each case as if such representations and warranties were set forth
herein in full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the date specified, Assignee shall be entitled to
all the remedies under the Sale and Servicing Agreement, subject to the rights
of the Controlling Holder pursuant to Section 16.

 

Repurchase by Assignor Upon Certain Breaches of Representations and Warranties

 

13.           (a)          Assignor hereby covenants and agrees that, if a
breach of any representation and warranty set forth in Subsection 7.01 of the
Sale and Servicing Agreement or Subsection 7.01 of the Purchase Agreement exists
on the date hereof that materially and adversely affects the value of any
Mortgage Loan or the interest of Assignee in any Mortgage Loan and such breach
did not exist as of the Closing Date of that Mortgage Loan, Assignor shall have
a period of 60 days from the earlier of either discovery by or receipt of
written notice from Assignee to Assignor of such breach within which to correct
or cure such breach. Each determination as to whether there has been such a
breach shall be conducted on a Mortgage Loan-by-Mortgage Loan basis. A breach of
representations and warranties in Subsections 7.01(h), (bb), and (vv) of the
Sale and Servicing Agreement or the Purchase Agreement shall be deemed to
materially and adversely affect the value of the related Mortgage Loan or the
interest of the Assignee therein. Assignor hereby covenants and agrees that if
any breach cannot be corrected or cured within such 60 day period, then Assignor
shall, at its option, (i) substitute a mortgage loan for the defective Mortgage
Loan in accordance with the Sale and Servicing Agreement or the Purchase
Agreement, as applicable, (ii) repurchase the related Mortgage Loan at the
Repurchase Price or (iii) except for a breach of a representation and warranty
in Subsection 7.01(bb) of the Sale and Servicing Agreement or the Purchase
Agreement, make an indemnification payment in an amount equal to the reduction
in value of such Mortgage Loan as a result of such breach not later than 90 days
after its discovery or receipt of notice of such breach and in the case of
clauses (ii) and (iii) above, by wire transfer of immediately available funds to
such account as Assignee shall specify to Assignor.

 

6

 

 

(b)          Assignor and Assignee agree that the resolution of any controversy
or claim arising out of or relating to an obligation or alleged obligation of
Assignor to repurchase a Mortgage Loan or Mortgage Loans pursuant to Section
13(a) above shall be by Arbitration administered by the American Arbitration
Association. If any such controversy or claim has not been resolved to the
satisfaction of both Assignor and Assignee, either party may commence
Arbitration to resolve the dispute; provided that a party may commence
Arbitration with respect to one or more unresolved allegations only during the
months of January, April, July and October, and all matters with respect to
which Arbitration has been commenced in any such month shall be heard in a
single Arbitration in the immediately following month or as soon as practicable
thereafter; and provided further that if any Arbitration arising out of or
relating to an obligation or alleged obligation of the Bank to repurchase a
Mortgage Loan relating to the same representation and warranty, has commenced
and is continuing, then such Arbitration shall be joined with the Arbitration
commenced hereunder.

 

(c)          To commence Arbitration, the moving party shall deliver written
notice to the other party that it has elected to pursue Arbitration in
accordance with this Section 13, provided that if Assignor has not responded to
Assignee's notification of a breach of a representation and warranty, Assignee
shall not commence Arbitration with respect to that breach before 60 days
following such notification in order to provide Assignor with an opportunity to
respond to such notification. Within ten Business Days after a party has
provided notice that it has elected to pursue Arbitration, each party may submit
the names of one or more proposed Arbitrators to the other party in writing. If
the parties have not agreed on the selection of an Arbitrator within five
Business Days after the first such submission, then the party commencing
Arbitration shall, within the next five Business Days, notify the American
Arbitration Association in San Francisco, California and request that it appoint
a single Arbitrator with experience in arbitrating disputes arising in the
financial services industry.

 

(d)          It is the intention of the parties that Arbitration shall be
conducted in as efficient and cost-effective a manner as is reasonably
practicable, without the burden of discovery. Accordingly, the Arbitrator will
resolve the dispute on the basis of a review of the written correspondence
between the parties (including any supporting materials attached to such
correspondence) conveyed by the parties to each other in connection with the
dispute prior to the delivery of notice to commence Arbitration; however, upon a
showing of good cause, a party may request the Arbitrator to direct the
production of such additional information, evidence and/or documentation from
the parties that the Arbitrator deems appropriate. If requested by the
Arbitrator or any party, any hearing with respect to an Arbitration shall be
conducted by video conference or teleconference except upon the agreement of
both parties or the request of the Arbitrator.

 

7

 

 

(e)          The finding of the Arbitrator shall be final and binding upon the
parties. Judgment upon any arbitration award rendered may be entered and
enforced in any court of competent jurisdiction. The costs of the Arbitrator
shall be shared equally between both parties. Each party, however, shall bear
its own attorneys fees and costs in connection with the Arbitration.

 

Recognition of Assignee

 

14.           (a)          From and after the date hereof, subject to Sections
16 and 17 below, the Bank shall recognize Assignee as owner of the Mortgage
Loans and will service the Mortgage Loans and perform its obligations hereunder
for the benefit of the Assignee in accordance with the Sale and Servicing
Agreement and the Purchase Agreement, each as modified hereby or as may be
amended from time to time, as if Assignee and the Bank had entered into a
separate servicing agreement for the purchase and servicing of the Mortgage
Loans.

 

(b)          From and after the date hereof, the Bank further agrees that the
provisions of the Sale and Servicing Agreement shall apply to all of the
Mortgage Loans as though all of the Mortgage Loans were sold by the Bank
thereunder; provided, however, that Subsection 7.04 (Repurchase of Mortgage
Loans with Early Payment Default) and Subsection 7.05 (Purchase Price
Protection) of the Purchase Agreement shall apply to the Attachment 1B Mortgage
Loans as though set forth in the Sale and Servicing Agreement.

 

(c)          It is the intention of Assignor, Depositor, the Bank and Assignee
that this Agreement, which includes the Sale and Servicing Agreement, shall
constitute a separate and distinct servicing agreement, and the entire servicing
agreement, between the Bank and Assignee to the extent of the Mortgage Loans and
shall be binding upon and for the benefit of the respective successors and
assigns of the parties hereto.

 

15.           The Mortgage Loans shall be serviced by the Bank for Assignee in
accordance with all applicable state, federal and local laws as well as in
conformity with the provisions of the applicable Mortgages and Mortgage Notes,
and pursuant to the terms and conditions of this Agreement.

 

Continuing Rights and Responsibilities

 

16.           (a)          Controlling Holder Rights. The Bank agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will assume all of Assignee's rights and all related responsibilities as
Purchaser under each of the following sections of the Sale and Servicing
Agreement:

 

8

 

 

Sale and Servicing Agreement:

 

Section or Subsection   Matter       7.03, other than 7.03(c)   Repurchase and
Substitution       11.20   Seller and Servicer Shall Provide Access and
Information as Reasonably Required

 

(b)          Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Purchaser under the sections of
the Purchase Agreement and the Sale and Servicing Agreement listed below:

 

Purchase Agreement:

 

Section   Matter 7.04   Repurchase of Mortgage Loans with Early Payment Default
      7.05   Purchase Price Protection

 

Sale and Servicing Agreement:

 

Subsection   Matter 7.05   Purchase Price Protection       Addendum I  
Regulation AB Compliance Addendum

 

(c)          In addition, the Bank agrees to furnish to Assignor and to Wells
Fargo Bank, N.A., as master servicer or securities administrator under the
Pooling and Servicing Agreement (the “Master Servicer”), copies of reports,
notices, statements and other communications required to be delivered to the
Purchaser by the Bank pursuant to any of the sections of the Sale and Servicing
Agreement referred to above and under the following sections, at the times
therein specified:

 

9

 

 

Sale and Servicing Agreement:

 

Subsection           11.09   Transfer of Accounts       11.16   Statements to
the Purchaser       Subsection 2.04 of Addendum I   Servicer Compliance
Statement       Subsection 2.05 of Addendum I   Report on Assessment of
Compliance and Attestation

 

(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 16(a) shall terminate and revert to Assignee.
Assignor will provide thirty (30) days notice to the Bank of any such
termination of which Assignor has knowledge. Upon the first exercise of an
enforcement of any rights pursuant to Section 16(a), Assignee shall notify (or
cause the Master Servicer to notify) the Bank that there is no longer a
Controlling Holder.

 

10

 

 

Amendments to Sale and Servicing Agreement

 

17.           The parties agree that the Sale and Servicing Agreement shall be
amended, solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Arbitration,” “Business Day,” “Opinion of
Counsel,” “Repurchase Price” and “Servicing Fee Rate” set forth in Section 1 of
the Sale and Servicing Agreement shall be deleted and replaced in their entirety
as follows, and the following definitions of “Affiliate,” “Clean-up Call,”
“Controlling Holder,” “Eligible Account,” “Eligible Investment,” “Principal
Forbearance Amount,” “Securities Administrator” and “Servicing Modification”
shall be added to Section 1 of the Sale and Servicing Agreement:

 

Affiliate: With respect to any specified Person, another Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in San Francisco,
California or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Delaware,
Maryland, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.

 

Clean-up Call: The optional purchase of the mortgage loans subject to the
Pooling and Servicing Agreement and all property acquired in respect of any such
mortgage loan remaining in the trust fund created pursuant to the Pooling and
Servicing Agreement on any date on which the aggregate stated principal balance
is less than 10% of the aggregate stated principal balance as of September 1,
2012, in accordance with the Pooling and Servicing Agreement.

 

11

 

 

Controlling Holder: At any time, the holder of the majority of the class
principal amount of the most subordinate class of certificates issued pursuant
to the Pooling and Servicing Agreement or, if the class principal amount of the
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, the holder of the majority of the class principal
amount of the second most subordinate class of certificates issued pursuant to
the Pooling and Servicing Agreement. If the class principal amount of the second
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, then no entity will have any rights as a
Controlling Holder.

 

Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) are rated in the highest rating category of
the Rating Agency with respect to short-term unsecured debt obligations and in
one of the two highest rating categories of Fitch, Inc. (the “Rating Agency”)
with respect to long-term unsecured debt obligations at the time any amounts are
held on deposit therein. Eligible Accounts may bear interest. If the rating of
the short-term or long-term unsecured debt obligations of the depository
institution or trust company that maintains the account or accounts is no longer
in the highest rating category of the Rating Agency with respect to short-term
unsecured debt obligations or in one of the two highest rating categories of the
Rating Agency with respect to long-term unsecured debt obligations, the funds on
deposit therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade.

 

Eligible Investments: At any time, any one or more of the following obligations
and securities:

 

(i)          direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;

 

(ii)         (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;

 

12

 

 

(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to any security described in clause (i) above and entered into
with a depository institution or trust company (acting as principal) described
in clause (ii)(a) above;

 

(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by the Rating Agency
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category with respect to short-term obligations, in each case at
the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Eligible Investments to exceed 10% of the aggregate
outstanding principal balances of all of the Mortgage Loans and Eligible
Investments;

 

(v)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by the Rating Agency at the time of such investment;
and

 

(vi)        any money market funds rated in one of the two highest rating
categories by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations;

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.

 

Opinion of Counsel: A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.

 

13

 

 

Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount, if any, of principal of the
Mortgage Loan that has been deferred and that does not accrue interest.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Loan Remittance Rate from the last
date through which interest was last paid by or on behalf of the Mortgagor to
the last day of the month in which such repurchase occurs, plus (iii) reasonable
and customary third party expenses incurred in connection with the transfer of
the Mortgage Loan being repurchased, minus (iv) any amounts received in respect
of such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan; which Repurchase
Price proceeds shall be deposited in the Custodial Account for withdrawal by the
Servicer in accordance with Subsection 11.05; provided, however, that if at the
time of repurchase the Servicer is not the Seller or an Affiliate of the Seller,
the amount described in clause (ii) shall be computed as the sum of (a) the
Mortgage Loan Remittance Rate and (b) the Servicing Fee Rate.

 

Servicing Fee Rate: With respect to each Mortgage Loan, the per annum rate set
forth on the related Mortgage Loan Schedule or if not specified thereon, in the
related PPTL, which rate shall be increased by the amount of any increase in the
Mortgage Interest Rate for any such Mortgage Loan pursuant to the terms of the
related Mortgage Note due to the termination of an automatic debit or direct
deposit account.

 

Securities Administrator: Wells Fargo Bank, N.A., not in its individual capacity
but solely as Securities Administrator under the Pooling and Servicing
Agreement, or any successor in interest, or if any successor Securities
Administrator shall be appointed as provided in the Pooling and Servicing
Agreement, then such successor Securities Administrator.

 

14

 

 

Servicing Modification: Any reduction of the Mortgage Interest Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the outstanding principal
balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid
principal and interest and other amounts owing under the Mortgage Loan, any
Principal Forbearance Amount and any other modification, in each case pursuant
to a modification of a Mortgage Loan that is in default or for which, in the
judgment of the Servicer, default is reasonably foreseeable in accordance with
the Sale and Servicing Agreement.

 

(b)          Servicing Standard. In servicing the Mortgage Loans in accordance
with this Agreement and Customary Servicing Procedures, the Servicer shall
service the Mortgage Loans with a view to the best interests of all holders of
the Sequoia Mortgage Trust 2012-4 Mortgage Pass-Through Certificates as a single
class.

 

(c)          Segregated Custodial Account. The Servicer shall establish a
Custodial Account pursuant to Subsection 11.04 of the Sale and Servicing
Agreement which shall be titled “First Republic Bank, in trust for Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, as trustee of the
Sequoia Mortgage Trust 2012-4” (the “2012-4 Custodial Account”), which shall be
the Custodial Account under this Agreement for all purposes. If the 2012-4
Custodial Account is no longer an Eligible Account, the Servicer shall transfer
the 2012-4 Custodial Account to an account that is an Eligible Account. The
2012-4 Custodial Account shall qualify as an Eligible Account.

 

(d)          Determination of Breach of Representations and Warranties. The
following sentence shall be added as the new third sentence of Subsection
7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(e)          Transfer of Eligible Investments. The following sentences shall be
added at the end of the last paragraph of Subsection 11.04:

 

Notwithstanding anything to the contrary in this Agreement, for all Eligible
Investments rated at least "F1/A+"(short/long) that have terms greater than 60
days, in the event of a downgrade of such Eligible Investment below "F1" (or
"A+" if no short term rating) Servicer agrees to remove such Eligible Investment
within 60 days of such downgrade. Servicer acknowledges and agrees that Servicer
shall bear any losses incurred with respect to removal of such Eligible
Investment following such a downgrade and that any losses shall be immediately
deposited by the Servicer in the 2012-4 Custodial Account, as appropriate, out
of the Servicer’s own funds, with no right to reimbursement therefor.

 

15

 

 

(f)          Transfer of Accounts. The second sentence of Subsection 11.09 shall
be deleted and replaced in its entirety as follows:

 

Pursuant to Subsections 11.04 and 11.06, such transfer shall be made only with
the Purchaser’s approval, which shall not unreasonably be withheld.

 

(g)          Form of Monthly Report. The Servicer shall provide monthly
accounting reports to the Purchaser and Master Servicer, pursuant to Subsection
11.16 of the Sale and Servicing Agreement, with the information required by the
monthly reporting format of the Master Servicer as previously provided to the
Servicer by Assignor. Such reports shall be provided not later than the fifth
(5th) Business Day of each calendar month.

 

(h)          Shorter Cure Period for Failure to Provide Distribution Data. An
additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (h), to read in its entirety as follows:

 

or (i) Servicer shall fail to provide to Purchaser the data required to be
provided pursuant to the first paragraph of Subsection 11.16 and such failure
shall continue for three Business Days after notice of such failure has been
given to Servicer by Purchaser;

 

(i)          Clean-up Call. A new Section 33 shall be added to the Sale and
Servicing Agreement, to read in its entirety as follows:

 

SECTION 33. Clean-up Call. In the event a Clean-up Call is exercised, the
purchaser of the remaining Mortgage Loans (a) shall have all right, title and
interest in, to and under the Sale and Servicing Agreement to the extent
relating to such Mortgage Loans and (b) shall be bound as “Purchaser” under the
Sale and Servicing Agreement from and after the date it exercises the Clean-up
Call. The remaining Mortgage Loans shall be serviced by the Bank for such
purchaser in accordance with the terms and conditions of the Sale and Servicing
Agreement.         

 

(j)          REMIC Provisions.

 

(i)          The following definition of “REMIC Provisions” is hereby added to
Section 1 of the Sale and Servicing Agreement:

 

REMIC Provisions: Sections 860A through 860G of the Internal Revenue Code; such
other provisions of the Code as relate to an entity created thereunder; the
regulations promulgated pursuant such sections and provisions of the Code; and
published guidance issued by the Internal Revenue Service relating to such Code
sections and regulations.

 

(ii)         The following paragraph shall be added to the end of Subsection
11.13, to read in its entirety as follows:

 

16

 

 

If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the trust formed pursuant to the Pooling and Servicing Agreement
(the “Trust”), but in any event within three years after its acquisition by such
REMIC unless the Servicer provides to the Purchaser and the Securities
Administrator an Opinion of Counsel to the effect that the holding by such REMIC
of such Mortgaged Property subsequent to three years after its acquisition will
not result in the imposition of taxes on “prohibited transactions” on such REMIC
as defined in Section 860F of the Code or under the law of any state in which
real property securing a Mortgage Loan owned by such REMIC is located or cause
such REMIC to fail to qualify as a REMIC for federal income tax purposes or for
state tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Securities
Administrator an Officers’ Certificate on or before March 31 of each year
stating that such reports have been filed. Such reports shall be in form and
substance sufficient to meet the reporting requirements imposed by Sections
6050H, 6050J and 6050P of the Code.

 

17

 

 

(iii)        The following additional provisions shall be added after Subsection
11.23, to read in its entirety as follows:

 

Subsection 11.24 Compliance with REMIC Provisions. If a REMIC election has been
made with respect to the arrangement under which the Mortgage Loans and REO
Property are held, the Servicer shall not take any action, cause the REMIC to
take any action or fail to take (or fail to cause to be taken) any action that,
under the REMIC Provisions, if taken or not taken, as the case may be, could (i)
endanger the status of the REMIC as a REMIC or (ii) result in the imposition of
a tax upon the REMIC (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
“contribution” to a REMIC set forth in Section 860G(d) of the Code unless the
Servicer has received an Opinion of Counsel (at the expense of the party seeking
to take such actions) to the effect that the contemplated action will not
endanger such REMIC status or result in the imposition of any such tax.

 

(k)          Avoidance of Consolidation.

 

(i)          The following Subsection 7.06 shall be added at the end of
Section 7, to read in its entirety as follows:

 

Subsection 7.06 Avoidance of Consolidation.

 

(a)          The Servicer covenants and agrees that it shall not hold or
purchase any certificate (a “Certificate”) issued by the trust created by the
Pooling and Servicing Agreement (the “Trust”) if its holding or purchase of such
Certificate (or interest therein) would cause the Servicer to be required to
consolidate any assets of the Trust on its financial statements under U.S.
generally accepted accounting principles (“Consolidate” or “Consolidation”). The
Servicer shall be deemed to have represented by virtue of its purchase or
holding of such Certificate (or interest therein) that its holding or purchase
of such Certificate (or interest therein) will not cause the Servicer to be
required to Consolidate any assets of the Trust on its financial statements.

 

18

 

 

If the Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate. If the Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Subsection 7.06 and to the extent that the retroactive restoration of
the rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose. The Servicer shall promptly endorse and deliver such
Certificate (or otherwise transfer a book-entry Certificate) in accordance with
the instructions of the Securities Administrator. The proceeds of such sale, net
of the commissions (which may include commissions payable to the Securities
Administrator or its Affiliates), expenses and taxes due, if any, shall be
remitted by the Securities Administrator to the Servicer. The terms and
conditions of any sale under this Subsection 7.06 shall be determined in the
sole discretion of the Securities Administrator, and the Securities
Administrator shall not be liable to any owner of a Certificate as a result of
its exercise of such discretion. The Servicer shall indemnify and hold harmless
the Depositor and the Trust from and against any and all losses, liabilities,
claims, costs or expenses incurred by such parties as a result of such holding
or purchase resulting in a Consolidation.

 

(b)          The Servicer covenants and agrees that it shall not transfer its
servicing rights and duties under this Agreement and the Sale and Servicing
Agreement to an insured depository institution, as such term is defined in the
Federal Deposit Insurance Act (an “IDI”) (an IDI in such capacity, an “IDI
Servicer Transferee”) unless the Purchaser and the Servicer shall have received
a representation from the IDI Servicer Transferee that the acquisition of such
servicing rights and duties will not cause the IDI Servicer Transferee to be
required to Consolidate any assets of the Trust on its financial statements. Any
IDI Servicer Transferee shall be deemed to have represented by virtue of its
acquisition of such servicing rights and duties that such acquisition will not
cause Consolidation. Any IDI Servicer Transferee who acquires such servicing
rights and duties without providing the representation described above or whose
acquisition of such servicing rights and duties has required it to Consolidate
any assets of the Trust on its financial statements shall indemnify and hold
harmless the Servicer, the Depositor and the Trust from and against any and all
losses, liabilities, claims, costs or expenses incurred by such parties as a
result of such acquisition.

 

(ii) An additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (i) added in Section 14(h) of this Agreement above, to
read in its entirety as follows:

 

or (j)(A) the purchase or holding by the Servicer of any Certificate such that
the Servicer is required to Consolidate any assets of the Trust on its financial
statements, provided that such purchase or holding of a Certificate shall not
constitute an Event of Default if, within 45 days of (1) the date of such
purchase or acquisition or (2) if such requirement to Consolidate is not
effective on the date of such purchase or acquisition, the date the Servicer
becomes aware of such requirement to Consolidate, the Servicer causes such
requirement to Consolidate not to apply; or (B) the failure of the Servicer to
obtain from an IDI Servicer Transferee the representation described in Section
7.06(b) prior to the transfer to such IDI Servicer Transferee of any servicing
rights or duties.

 

19

 

 

(l)          Foreclosure Proceedings. The first sentence of Subsection 11.13 is
hereby deleted and replaced in its entirety with the following:

 

Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Trust, where permitted by
applicable law or regulation, and where not so permitted, in the name of the
trustee of the Trust or its nominee.

 

(m)          Modification Payment Plans and Foreclosure Approvals.

 

(i)          The first sentence of the fifth paragraph of Subsection 11.01 is
hereby deleted and replaced in its entirety with the following:

 

Consistent with the terms of this Agreement, and subject to the REMIC Provisions
if the Mortgage Loans have been transferred to a REMIC, the Servicer may waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor; provided, however, that the Servicer shall not enter into any payment
plan or agreement to modify payments with a Mortgagor lasting more than
twelve (12) months or permit any modification with respect to any Mortgage Loan
that would change the Mortgage Interest Rate, the Lifetime Rate Cap (if
applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap (if
applicable) or the Gross Margin (if applicable), agree to the capitalization of
arrearages, including interest, fees or expenses owed under the Mortgage Loan,
make any future advances or extend the final maturity date with respect to such
Mortgage Loan (provided that the Servicer shall in no event extend the final
maturity date past September 25, 2042 or, if such 25th day is not a Business
Day, the next succeeding Business Day), or accept substitute or additional
collateral or release any collateral for such Mortgage Loan, unless (1) the
Mortgagor is in default with respect to the Mortgage Loan, or such default is,
in the judgment of the Servicer, imminent, (2) the modification is in accordance
with the customary procedures of the Servicer, which may change from time to
time, or industry-accepted programs, and (3) the Purchaser has approved such
action.

 

(ii)         The third sentence of the last paragraph of Subsection 11.01 is
hereby deleted and replaced in its entirety with the following:

 

In the event (a) the environmental inspection report indicates that the
Mortgaged Property is contaminated by hazardous or toxic substances or wastes
and (b) the Purchaser provides written approval for the Servicer to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient fully to reimburse the Servicer, the
Servicer shall be entitled to be reimbursed from amounts in the Custodial
Account pursuant to Subsection 11.05 hereof.

 

20

 

 

(n)          Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 of the Sale and Servicing Agreement in
the formats attached hereto as Exhibits 10 and 11, or in such other format as
the Servicer, the Purchaser and the Depositor shall agree in writing.

 

(o)          Assumption Agreements. The first sentence of Subsection 11.18 is
hereby deleted and replaced in its entirety with the following:

 

The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Purchaser’s prior approval for the release of liability from the original
borrower, the Servicer shall permit such assumption if so required in accordance
with the terms of the Mortgage or the Mortgage Note.

 

(p)          Indemnification Expenses. The first sentence of Subsection 12.01(b)
is hereby deleted and replaced in its entirety with the following:

 

The Servicer shall immediately notify the Purchaser if a claim is made by a
third party with respect to this Agreement or the Mortgage Loans, and the
Servicer shall assume the defense of any such claim and pay all expenses in
connection therewith, including counsel fees.

 

(q)          The rights under the Purchase Agreement and the Sale and Servicing
Agreement assigned to the Depositor and the Assignee pursuant to this Agreement
shall be under the Purchase Agreement and the Sale and Servicing Agreement as
amended by this Agreement.

 

Miscellaneous

 

18.         All demands, notices and communications related to the Mortgage
Loans, the Sale and Servicing Agreement and this Agreement shall be in writing
and shall be deemed to have been duly given if personally delivered at or mailed
by registered mail, postage prepaid, as follows:

 

(a)          In the case of the Bank,

 

First Republic Bank

111 Pine Street

San Francisco, CA 94111

Attention: Tony Sachs

 

21

 

 

with a copy to the General Counsel at the same address

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2012-4

 

22

 

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

19.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

20.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

21.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or the Bank may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
the Bank, respectively, hereunder.

 

22.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of each of the Sale and Servicing Agreement to the extent of the
Attachment 1A Mortgage Loans and the assignment of the Purchase Agreement to the
extent of the Attachment 1B Mortgage Loans by Assignor to Depositor and by
Depositor to Assignee, and the termination of each of the Sale and Servicing
Agreement and the Purchase Agreement.

 

23.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

24.         The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. The Bank hereby consents to such
exercise and enforcement.

 

23

 

 

25.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Purchaser under the Sale and Servicing Agreement
(such indebtedness, expenses and other amounts being payable solely from and to
the extent of funds of the Trust) or be personally liable for the breach or
failure of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 

26.         Master Servicer. The Bank hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of the Bank and the
Servicer hereunder and under the Sale and Servicing Agreement and the right to
exercise the remedies of the Purchaser hereunder and under the Sale and
Servicing Agreement, other than the rights assumed by the Controlling Holder
assumed under Section 13(a) above.

 

The Bank shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #48174300, Sequoia Mortgage Trust 2012-4 Distribution Account

 

27.         The Bank acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement. Requests for Mortgage Loan
Documents required by the Bank to perform its duties under the Sale and
Servicing Agreement shall be directed to Wells Fargo Bank, N.A., as custodian,
using the form of Request for Release in the form of Exhibit F hereto. The Bank
shall provide the Custodian with the specimen signatures of the Bank's
authorized servicing representatives using the form in Exhibit D-3 hereto.
Notwithstanding Section 10 of the Sale and Servicing Agreement, the Bank shall
pay shipping expenses for any Mortgage Loan Documents if there has been a breach
of any representation or warranty made with respect to the related Mortgage Loan
in Subsection 7.01 of the Sale and Servicing Agreement.

 

24

 

 

28.         Helping Families Act Notice. Assignor hereby requests that the Bank
furnish each Mortgagor with the notice described in Subsection 6.04 of the Sale
and Servicing Agreement, in the form attached as Exhibit 8 thereto and using
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
of the Sequoia Mortgage Trust 2012-4 as the investor name, in accordance with
the terms of Subsection 6.04 therein, and the Bank hereby covenants that it
shall furnish each Mortgagor with such notice as provided therein.

 

29.         Rule 17g-5 Compliance. The Bank hereby agrees that it shall provide
information with respect to the Mortgage Loans or the origination or servicing
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-4” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
the Bank in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider. The Bank shall have no liability for (i) the
Rule 17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider. None of the
foregoing restrictions in this Section 29 prohibit or restrict oral or written
communications, or providing information, between the Bank, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to the Bank, (ii) such
Rating Agency’s or NRSRO’s approval of the Bank as a residential mortgage
master, special or primary servicer, or (iii) such Rating Agency’s or NRSRO’s
evaluation of the Bank’s servicing operations in general; provided, however,
that the Bank shall not provide any information relating to the Mortgage Loans
to such Rating Agency or NRSRO in connection with such review and evaluation by
such Rating Agency or NRSRO unless: (x) borrower, property or deal specific
identifiers are redacted; or (y) such information has already been provided to
the Rule 17g-5 Information Provider.

 

25

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 



  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor       By:     Name:    
Title:           SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor         By:    
Name:     Title:           Christiana Trust, a division of Wilmington Savings
Fund Society, FSB, not in its individual capacity but solely as Trustee,  
Assignee         By:     Name:     Title:           FIRST REPUBLIC BANK        
By:     Name:     Title:  



 



Accepted and agreed to by:       WELLS FARGO BANK, N.A.   Master Servicer      
  By:     Name:     Title:    



  

Signature Page to Assignment, Assumption and Recognition Agreement – First
Republic (SEMT 2012-4)

  

 

 

 

ATTACHMENT 1A

 

MORTGAGE LOAN SCHEDULE

 

27

 

  

Primary
Servicer   Servicing Fee %   Servicing
Fee—Flatdollar   Servicing Advance
Methodology   Originator   Loan Group   Loan Number   Amortization
Type   Lien Position   HELOC
Indicator   Loan Purpose   Cash Out
Amount 1002338   0.002500           1002338       993000006   1   1   0   9    
1002338   0.002500           1002338       993000012   1   1   0   6     1002338
  0.002500           1002338       3000002991   1   1   0   9     1002338  
0.002500           1002338       3000003857   1   1   0   3     1002338  
0.002500           1002338       3000002907   1   1   0   9     1002338  
0.002500           1002338       3000002963   1   1   0   9     1002338  
0.002500           1002338       3000002932   1   1   0   9     1002338  
0.002500           1002338       3000002925   1   1   0   7     1002338  
0.002500           1002338       3000002965   1   1   0   6     1002338  
0.002500           1002338       3000002941   1   1   0   9     1002338  
0.002500           1002338       3000002542   1   1   0   7     1002338  
0.002500           1002338       3000003059   1   1   0   7     1002338  
0.002500           1002338       3000002966   1   1   0   9     1002338  
0.002500           1002338       3000002945   1   1   0   9     1002338  
0.002500           1002338       3000002715   1   1   0   9     1002338  
0.002500           1002338       3000003133   1   1   0   9     1002338  
0.002500           1002338       3000002971   1   1   0   9     1002338  
0.002500           1002338       3000002956   1   1   0   9     1002338  
0.002500           1002338       3000002687   1   1   0   6     1002338  
0.002500           1002338       3000002717   1   1   0   9     1002338  
0.002500           1002338       3000003019   1   1   0   3     1002338  
0.002500           1002338       3000002718   1   1   0   9     1002338  
0.002500           1002338       3000002720   1   1   0   6     1002338  
0.002500           1002338       3000002787   1   1   0   9     1002338  
0.002500           1002338       3000002673   1   1   0   7     1002338  
0.002500           1002338       3000002708   1   1   0   6     1002338  
0.002500           1002338       3000004363   1   1   0   9     1002338  
0.002500           1002338       3000002788   1   1   0   7     1002338  
0.002500           1002338       3000002829   1   1   0   6     1002338  
0.002500           1002338       3000002830   1   1   0   7     1002338  
0.002500           1002338       3000003060   1   1   0   7     1002338  
0.002500           1002338       3000003036   1   1   0   7     1002338  
0.002500           1002338       3000003061   1   1   0   6     1002338  
0.002500           1002338       3000003271   1   1   0   7     1002338  
0.002500           1002338       3000003082   1   1   0   7     1002338  
0.002500           1002338       3000004104   1   1   0   7     1002338  
0.002500           1002338       3000003241   1   1   0   3     1002338  
0.002500           1002338       3000003242   1   1   0   7     1002338  
0.002500           1002338       3000003272   1   1   0   7     1002338  
0.002500           1002338       3000003382   1   1   0   6     1002338  
0.002500           1002338       3000004470   1   1   0   7     1002338  
0.002500           1002338       3000003914   1   1   0   7     1002338  
0.002500           1002338       3000003890   1   1   0   9     1002338  
0.002500           1002338       3000003726   1   1   0   7     1002338  
0.002500           1002338       3000003631   1   1   0   7     1002338  
0.002500           1002338       3000003671   1   1   0   9     1002338  
0.002500           1002338       3000003755   1   1   0   9     1002338  
0.002500           1002338       3000003805   1   1   0   7     1002338  
0.002500           1002338       3000003941   1   1   0   6     1002338  
0.002500           1002338       3000003915   1   1   0   6     1002338  
0.002500           1002338       3000004143   1   1   0   7     1002338  
0.002500           1002338       3000003986   1   1   0   9     1002338  
0.002500           1002338       3000003987   1   1   0   6     1002338  
0.002500           1002338       3000004080   1   1   0   7     1002338  
0.002500           1002338       3000004081   1   1   0   9     1002338  
0.002500           1002338       3000004144   1   1   0   9     1002338  
0.002500           1002338       3000004426   1   1   0   7     1002338  
0.002500           1002338       3000004558   1   1   0   3     1002338  
0.002500           1002338       3000004490   1   1   0   9     1002338  
0.002500           1002338       3000004560   1   1   0   9     1002338  
0.002500           1002338       3000004986   1   1   0   7     1002338  
0.002500           1002338       3000004579   1   1   0   7     1002338  
0.002500           1002338       3000004623   1   1   0   7     1002338  
0.002500           1002338       3000004985   1   1   0   9     1002338  
0.002500           1002338       3000004054   1   1   0   9     1002338  
0.002500           1002338       3000004987   1   1   0   7     1002338  
0.002500           1002338       3000005068   1   1   0   7    

 

28

 

 

Total Origination
and Discount
Points   Covered/High
Cost Loan
Indicator   Relocation Loan
Indicator   Broker
Indicator   Channel   Escrow
Indicator   Senior Loan
Amount(s)   Loan Type of
Most
Senior Lien   Hybrid Period of
Most Senior Lien
(in
months)   Neg Am Limit of
Most Senior Lien   Junior Mortgage
Balance   Origination Date of
Most Senior Lien                 1   0   0               50000.00              
      1   0   0               0.00                     1   0   0              
400000.00                     1   0   0               0.00                     1
  0   0               0.00                     1   0   0               0.00    
                1   0   0               0.00                     1   0   0      
        0.00                     1   0   0               0.00                  
  1   4   0               500000.00                     1   0   0              
0.00                     1   0   0               0.00                     1   0
  0               0.00                     1   0   0               0.00        
            1   0   0               770000.00                     1   0   0    
          400000.00                     1   0   0               0.00            
        1   0   0               0.00                     1   0   0              
0.00                     1   0   0               130000.00                     1
  0   0               109500.00                     1   0   0               0.00
                    1   0   0               0.00                     1   0   0  
            0.00                     1   0   0               0.00              
      1   0   0               0.00                     1   0   0              
50000.00                     1   0   0               0.00                     1
  0   0               0.00                     1   0   0               0.00    
                1   0   0               0.00                     1   0   0      
        0.00                     1   0   0               0.00                  
  1   0   0               0.00                     1   0   0               0.00
                    1   0   0               0.00                     1   0   0  
            0.00                     1   0   0               0.00              
      1   0   0               1815000.00                     1   0   0          
    0.00                     1   0   0               0.00                     1
  0   0               0.00                     1   0   0               0.00    
                1   0   0               0.00                     1   0   0      
        0.00                     1   0   0               100000.00              
      1   0   0               0.00                     1   0   0              
0.00                     1   0   0               0.00                     1   0
  0               0.00                     1   0   0               0.00        
            1   0   0               92500.00                     1   0   0      
        0.00                     1   0   0               0.00                  
  1   0   0               0.00                     1   0   0               0.00
                    1   0   0               0.00                     1   0   0  
            100000.00                     1   0   0               200000.00    
                1   0   0               0.00                     1   0   0      
        0.00                     1   0   0               0.00                  
  1   0   0               0.00                     1   0   0               0.00
                    1   0   0               100000.00                     1   0
  0               0.00                     1   0   0               0.00    

 

29

 

 

Origination Date   Original Loan
Amount   Original
Interest
Rate   Original
Amortization
Term   Original Term
to
Maturity   First Payment
Date
of Loan   Interest Type
Indicator   Original Interest
Only Term   Buy Down Period   HELOC Draw
Period   Current Loan
Amount   Current
Interest
Rate 20110209   870000.00   0.048500   360   360   20110401   1   0   0      
849976.85   0.048500 20110603   1265625.00   0.051000   360   360   20110801   1
  120   0       1265625.00   0.051000 20120216   1090300.00   0.049000   360  
360   20120401   1   0   0       1082211.06   0.049000 20120524   1250000.00  
0.042500   360   360   20120701   1   0   0       1244815.17   0.042500 20120210
  1075000.00   0.043500   360   360   20120401   1   0   0       1066192.90  
0.043500 20120117   780000.00   0.044500   360   360   20120301   1   120   0  
    780000.00   0.044500 20120131   1036000.00   0.042000   360   360   20120401
  1   0   0       1027282.71   0.042000 20120118   718000.00   0.043000   360  
360   20120301   1   0   0       711063.36   0.043000 20120222   1300000.00  
0.043500   360   360   20120401   1   120   0       1300000.00   0.043500
20120222   1092000.00   0.043500   360   360   20120401   1   0   0      
1083053.61   0.043500 20120201   1500000.00   0.043500   360   360   20120401  
1   0   0       1485552.56   0.043500 20120302   1591200.00   0.041500   360  
360   20120501   1   0   0       1579962.64   0.041500 20120216   850000.00  
0.045000   360   360   20120401   1   120   0       845507.13   0.045000
20120301   653600.00   0.043500   360   360   20120501   1   0   0      
649145.83   0.043500 20120209   1667000.00   0.042000   360   360   20120401   1
  0   0       1652973.25   0.042000 20120313   988500.00   0.045000   360   360
  20120501   1   0   0       981942.44   0.045000 20120301   1280200.00  
0.044500   360   360   20120501   1   120   0       1280200.00   0.044500
20120316   1350000.00   0.042000   360   360   20120501   1   0   0      
1340550.40   0.042000 20120130   880000.00   0.042500   360   360   20120401   1
  0   0       872660.81   0.042500 20120214   1000000.00   0.043500   360   360
  20120401   1   0   0       915621.97   0.043500 20120222   1100000.00  
0.046000   360   360   20120401   1   120   0       1100000.00   0.046000
20120315   1105000.00   0.043500   360   360   20120501   1   0   0      
1097469.60   0.043500 20120209   940000.00   0.044000   360   360   20120401   1
  120   0       940000.00   0.044000 20120306   1312500.00   0.042500   360  
360   20120501   1   0   0       1303394.33   0.042500 20120209   660000.00  
0.043000   360   360   20120401   1   0   0       654544.38   0.043000 20120216
  1288000.00   0.043500   360   360   20120401   1   0   0       1277447.85  
0.043500 20120615   615000.00   0.041000   240   240   20120801   1   0   0    
  611678.30   0.041000 20120223   1100000.00   0.042500   360   360   20120401  
1   120   0       1100000.00   0.042500 20120223   672000.00   0.044500   360  
360   20120401   1   0   0       666592.09   0.044500 20120216   550000.00  
0.043000   360   360   20120401   1   0   0       545453.64   0.043000 20120229
  1000000.00   0.043000   360   360   20120501   1   0   0       993123.97  
0.043000 20120305   700000.00   0.043500   360   360   20120501   1   0   0    
  695229.60   0.043500 20120301   780000.00   0.043000   360   360   20120501  
1   0   0       774636.69   0.043000 20120309   1300000.00   0.043000   360  
360   20120501   1   0   0       1291061.17   0.043000 20120309   900000.00  
0.044000   360   360   20120501   1   0   0       893789.24   0.042500 20120604
  1248750.00   0.044500   360   360   20120801   1   120   0       1248750.00  
0.044500 20120413   1650000.00   0.043000   360   360   20120601   1   120   0  
    1650000.00   0.043000 20120302   1250000.00   0.042000   360   360  
20120501   1   0   0       1241250.37   0.042000 20120524   1500000.00  
0.043500   360   360   20120801   1   0   0       1495933.28   0.043500 20120322
  710000.00   0.043000   360   360   20120501   1   0   0       705118.03  
0.043000 20120524   1340000.00   0.042500   360   360   20120801   1   0   0    
  1336301.13   0.042500 20120531   744000.00   0.043000   360   360   20120701  
1   0   0       740941.53   0.043000 20120522   1000000.00   0.043000   360  
360   20120701   1   120   0       1000000.00   0.043000 20120411   912000.00  
0.047500   360   360   20120601   1   0   0       907382.97   0.047500 20120618
  1088000.00   0.045500   360   360   20120801   1   0   0       1085155.06  
0.045500 20120426   1810000.00   0.043000   360   360   20120701   1   0   0    
  1802559.37   0.043000 20120531   656863.00   0.044000   360   360   20120801  
1   0   0       655098.14   0.044000 20120417   800000.00   0.041500   360   360
  20120601   1   0   0       795488.01   0.041500 20120601   800000.00  
0.043000   360   360   20120801   1   120   0       800000.00   0.043000
20120531   662000.00   0.042000   360   360   20120701   1   0   0      
659229.44   0.042000 20120619   1000000.00   0.041000   360   360   20120801   1
  0   0       997164.53   0.041000 20120611   618000.00   0.042500   360   360  
20120801   1   0   0       616294.10   0.042500 20120530   1023200.00   0.043000
  360   360   20120701   1   0   0       1018993.79   0.043000 20120514  
2500000.00   0.041000   360   360   20120701   1   120   0       2500000.00  
0.041000 20120618   1050000.00   0.042500   360   360   20120801   1   0   0    
  1047101.64   0.042500 20120607   735000.00   0.041000   360   360   20120801  
1   0   0       732915.93   0.041000 20120605   1040000.00   0.044000   360  
360   20120801   1   0   0       1037205.72   0.044000 20120622   2000000.00  
0.044500   360   360   20120801   1   120   0       2000000.00   0.044500
20120608   1090000.00   0.038500   240   240   20120801   1   0   0      
1083945.76   0.038500 20120607   775000.00   0.044500   360   360   20120801   1
  120   0       775000.00   0.044500 20120620   1720000.00   0.040500   360  
360   20120801   1   0   0       1715079.30   0.040500 20120606   531750.00  
0.041500   360   360   20120801   1   0   0       530255.65   0.041500 20120702
  625000.00   0.042000   360   360   20120901   1   0   0       624131.14  
0.042000 20120625   1732500.00   0.040500   240   240   20120801   1   0   0    
  1723089.88   0.040500 20120522   610000.00   0.042500   360   360   20120701  
1   0   0       607469.80   0.042500 20120628   1052000.00   0.042000   360  
360   20120901   1   120   0       1052000.00   0.042000 20120712   1000846.00  
0.040500   360   360   20120901   1   120   0       1000846.00   0.040500

 

30

 

 

Current
Payment
Amount Due   Interest Paid
Through Date   Current
Payment
Status   Index Type   ARM Look-back
Days   Gross
Margin   ARM Round Flag   ARM Round
Factor   Initial Fixed Rate
Period   Initial Interest
Rate
Cap (Change
Up)   Initial Interest
Rate
Cap (Change
Down)   Subsequent
Interest
Rate Reset
Period 4590.92   20120901   0   0                                 5378.91  
20120901   0   0                                 5786.51   20120901   0   0    
                            6149.25   20120901   0   0                          
      5351.48   20120901   0   0                                 2892.50  
20120901   0   0                                 5066.22   20120901   0   0    
                            3553.18   20120901   0   0                          
      4712.50   20120901   0   0                                 5436.10  
20120901   0   0                                 7467.18   20120901   0   0    
                            7734.88   20120901   0   0                          
      3170.65   20120901   0   0                                 3253.70  
20120901   0   0                                 8151.92   20120901   0   0    
                            5008.58   20120901   0   0                          
      4747.41   20120901   0   0                                 6601.73  
20120901   0   0                                 4329.07   20120901   0   0    
                            4978.12   20120901   0   0                          
      4216.67   20120901   0   0                                 5500.82  
20120901   0   0                                 3446.67   20120901   0   0    
                            6456.71   20120901   0   0                          
      3266.15   20120901   0   0                                 6411.82  
20120901   0   0                                 3759.27   20120901   0   0    
                            3895.83   20120901   0   0                          
      3384.99   20120901   0   0                                 2721.79  
20120901   0   0                                 4948.71   20120901   0   0    
                            3484.68   20120901   0   0                          
      3860.00   20120901   0   0                                 6433.33  
20120901   0   0                                 4427.62   20120901   0   0    
                            4630.78   20120901   0   0                          
      5912.50   20120901   0   0                                 6112.71  
20120901   0   0                                 7467.18   20120901   0   0    
                            3513.59   20120901   0   0                          
      6591.99   20120901   0   0                                 3681.84  
20120901   0   0                                 3583.33   20120901   0   0    
                            4757.42   20120901   0   0                          
      5545.11   20120901   0   0                                 8957.17  
20120901   0   0                                 3289.31   20120901   0   0    
                            3888.83   20120901   0   0                          
      2866.67   20120901   0   0                                 3237.29  
20120901   0   0                                 4831.98   20120901   0   0    
                            3040.19   20120901   0   0                          
      5063.52   20120901   0   0                                 8541.67  
20120901   0   0                                 5165.37   20120901   0   0    
                            3551.51   20120901   0   0                          
      5207.91   20120901   0   0                                 7416.67  
20120901   0   0                                 6519.35   20120901   0   0    
                            2873.96   20120901   0   0                          
      8261.20   20120901   0   0                                 2584.85  
20120901   0   0                                 3056.36   20120901   0   0    
                            10544.32   20120901   0   0                        
        3000.83   20120901   0   0                                 3682.00  
20120901   0   0                                 3377.86   20120901   0   0    
                           

 

31

 

 

Subsequent
Interest
Rate Cap
(Change Down)   Subsequent
Interest
Rate Cap
(Change
Up)   Lifetime
Maximum
Rate (Ceiling)   Lifetime Minimum
Rate (Floor)   Negative
Amortization
Limit   Initial Negative
Amortization
Recast
Period   Subsequent
Negative
Amortization
Recast
Period   Initial Fixed
Payment Period   Subsequent
Payment Reset
Period   Initial Periodic
Payment Cap   Subsequent
Periodic Payment
Cap   Initial Minimum
Payment
Reset
Period                                                                          
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                               

 

32

 

 

Subsequent
Minimum
Payment
Reset Period   Option ARM
Indicator   Options at
Recast   Initial Minimum
Payment   Current
Minimum
Payment   Prepayment
Penalty
Calculation   Prepayment
Penalty
Type   Prepayment
Penalty
Total Term   Prepayment
Penalty
Hard Term   Primary
Borrower ID   Number of
Mortgaged
Properties   Total Number of
Borrowers                     99   99   60       324   1                        
99   99   60       76   1                         99   99   60       304   1    
                    99   99   60       31   1                         99   99  
60       75   2                         99   99   60       22   1              
          99   99   60       282   1                         99   99   60      
1   2                         99   99   60       82   1                        
99   99   60       44   2                         99   99   60       280   2    
                    99   99   60       71   2                         99   99  
60       294   3                         99   99   60       311   1            
            99   99   60       302   8                         99   99   60    
  263   2                         99   99   60       286   1                    
    99   99   60       98   2                         99   99   60       358   1
                        99   99   60       308   1                         99  
99   60       343   1                         99   99   60       283   4        
                99   99   60       285   1                         99   99   60
      165   1                         99   99   60       145   2                
        99   99   60       95   1                         99   99   60       232
  1                         99   99   60       318   2                        
99   99   60       247   1                         99   99   60       310   2  
                      99   99   60       53   2                         99   99
  60       341   2                         99   99   60       100   1          
              99   99   60       277   2                         99   99   60  
    174   3                         99   99   60       36   2                  
      99   99   60       149   1                         99   99   60       274
  4                         99   99   60       240   2                        
99   99   60       245   1                         99   99   60       276   1  
                      99   99   60       61   2                         99   99
  60       18   2                                 0       27   1                
        99   99   60       28   2                         99   99   60       96
  1                         99   99   60       60   1                         99
  99   60       47   1                         99   99   60       51   1        
                99   99   60       361   1                         99   99   60
      7   1                         99   99   60       5   2                    
    99   99   60       13   1                         99   99   60       316   3
                        99   99   60       12   7                         99  
99   60       309   2                         99   99   36       32   1        
                99   99   60       338   1                         99   99   60
      16   1                         99   99   60       298   1                
        99   99   60       354   3                         99   99   60      
363   4                         99   99   60       279   1                      
  99   99   60       146   1                         99   99   60       265   1
                        99   99   60       321   2                              
  0       375   1    

 

33

 

 

Self-employment
Flag   Current ‘Other’
Monthly
Payment   Length of
Employment:
Borrower   Length of
Employment: Co-
Borrower   Years in Home   FICO Model Used   Most Recent
FICO
Date   Primary Wage
Earner
Original
FICO: Equifax   Primary Wage
Earner Original
FICO: Experian   Primary Wage
Earner Original
FICO: TransUnion   Secondary Wage
Earner Original
FICO: Equifax   Secondary Wage
Earner Original
FICO: Experian 0       4   0   2   1   8/3/2012                     1       0  
5   0   1   8/3/2012                     0       3   9   6   1   8/3/2012      
              0       16   0   11   1                         0       10   6   3
  1   8/3/2012                     0       17   0   3   1   8/3/2012            
        1       6   0   3   1   8/3/2012                     1       5       0  
1   8/3/2012                     0       5       0   1   8/3/2012              
      1       18       7   1   8/3/2012                     1       8       0  
1   8/3/2012                     0       5   3   0   1   8/3/2012              
      1       17       2   1   8/3/2012                     0       1   4   3  
1   8/3/2012                     1       20   20   20   1   8/3/2012            
        1       20       4   1   8/3/2012                     0       5       3
  1   8/3/2012                     0       7   10   4   1   8/3/2012            
        0       6   4   0   1   8/3/2012                     0       16   1   1
  1   8/3/2012                     0       9   2   2   1   8/3/2012            
        1       1       35   1   8/3/2012                     0       10       0
  1   8/3/2012                     0       10       2   1   8/3/2012            
        0       0       0   1   8/3/2012                     0       0.2   2   0
  1   8/3/2012                     0       3.5   8   3   1                      
  0       7       0   1   8/3/2012                     0       2   3   0   1  
8/3/2012                     0       8       0   1   8/3/2012                  
  0       0   1   0   1   8/3/2012                     0       4   1   0   1  
8/3/2012                     0       1       0   1   8/3/2012                  
  1       10   7   0   1   8/3/2012                     0       0   3   0   1  
8/3/2012                     0       25   10   0   1                         1  
    4       3   1                         1       18   4   0   1   8/3/2012    
                0       8   0   0   1                         0       2   5   0
  1   8/3/2012                     0       2   0.5   0   1                      
  0       15   2   0   1                         0       10       1   1        
                0       5       0   1                         0       0   0   0
  1                         0       3   0   6   1                         0    
  9   2   9   1                         0       1       0   1                  
      0       0   12   0   1                         0       0   2.5   0   1    
                    0       2   0   0   1                         1       15  
15   0   1                         0       2   5   0   1                        
0       15   0   0   1                         1       5.5   5.5   0   1        
                0       15   15   0   1                         1       22   5  
0   1                         1       29       10   1                         0
      1.5   2   12   1                         0       23   0   1   1          
              1           0   0   1                         0       20   5   0  
1                         0       20       0   1                         1      
2   2   4   1                         1       11       2   1                    
    0       3       0   1                         0       3.75       0   1      
                 

 

34

 

 

Secondary Wage
Earner Original
FICO: TransUnion   Original
Primary
Borrower
FICO   Most Recent
Primary
Borrower
FICO   Most Recent Co-
Borrower FICO   Most Recent
FICO
Method   VantageScore:
Primary Borrower   VantageScore:
Co-
Borrower   Most Recent
VantageScore
Method   VantageScore
Date   Credit Report:
Longest Trade
Line   Credit Report:
Maximum
Trade
Line   Credit Report:
Number of Trade
Lines     775   795                                         711   718          
                              693   690                                        
815                                             793   784                      
                  760   758                                         781   753  
                                      750   778                                
        748   705                                         740   730            
                            804   801                                        
788   797                                         775   769                    
                    792   767                                         779   784
                                        749   778                              
          765   795                                         776   767          
                              762   753                                        
813   790                                         797   789                    
                    713   708                                         788   784
                                        808   797                              
          796   798                                         804   758          
                              777                                            
785   769                                         799   790                    
                    732   741                                         810   797
                                        797   766                              
          802   783                                         778   793          
                              804   803                                        
778                                             738                            
                773   773                                         699          
                                  785   778                                    
    799                                             802                        
                    775                                             787        
                                    766                                        
    763                                             786                        
                    725                                             798        
                                    794                                        
    753                                             755                        
                    724                                             777        
                                    742                                        
    807                                             752                        
                    789                                             749        
                                    805                                        
    781                                             738                        
                    798                                             728        
                                    796                                        
    748                                             699                        
               

 

35

 

 

Credit Line
Usage
Ratio   Most Recent 12-
month Pay
History   Months
Bankruptcy   Months
Foreclosure   Primary
Borrower
Wage Income   Co-Borrower
Wage
Income   Primary
Borrower
Other Income   Co-Borrower
Other
Income   All Borrower
Wage
Income   All Borrower
Total
Income   4506-T
Indicator   Borrower Income
Verification Level     000000000000           44859.00   0.00   0.00   0.00  
44859.00   44859.00   0   5     000000000000           16666.67   0.00   0.00  
19696.00   16666.67   36362.73   0   4     000000000000           0.00   0.00  
41206.67   0.00   0.00   41206.67   0   5     000000000000           35363.34  
0.00   187829.50   0.00   35363.34   223192.84   0   5     000000000000        
  9605.02   8338.83   -3973.00   0.00   17943.85   13970.85   1   5    
000000000000           0.00   0.00   13122.00   0.00   0.00   13122.00   0   5  
  000000000000           45871.00   0.00   0.00   0.00   45871.00   45871.00   0
  5     000000000000           0.00       27946.00       0.00   27946.00   0   4
    000000000000           0.00   0.00   27708.00   0.00   0.00   27708.00   0  
5     000000000000           0.00       31004.96       0.00   31004.96   0   4  
  000000000000           0.00   0.00   38211.50   0.00   0.00   38211.50   0   5
    000000000000           24759.00   12000.00   -5055.00   0.00   36759.00  
31704.00   1   5     000000000000           0.00       18073.00       0.00  
18073.00   0   4     000000000000           0.00   0.00   16042.00   8709.00  
0.00   24751.00   0   5     000000000000           17500.00   17570.00  
26901.00   0.00   35070.00   61971.00   0   5     000000000000          
98449.27   0.00   -10608.88   0.00   98449.27   87840.39   0   4    
000000000000           21500.00   0.00   0.00   0.00   21500.00   21500.00   0  
5     000000000000           0.00   0.00   39761.00   0.00   0.00   39761.00   0
  5     000000000000           9676.34   5833.00   0.00   0.00   15509.34  
15509.34   1   5     000000000000           0.00   0.00   16667.00   17500.00  
0.00   34167.00   0   5     000000000000           26332.00   0.00   0.00   0.00
  26332.00   26332.00   0   5     000000000000           5738.30   1544.90  
13409.00   0.00   7283.20   20692.20   0   4     000000000000           16666.67
      0.00       16666.67   16666.67   0   5     000000000000           60504.26
  0.00   0.00   0.00   60504.26   60504.26   0   5     000000000000          
14196.00       -1045.00       14196.00   13151.00   1   5     000000000000      
    0.00   0.00   16667.00   16506.00   0.00   33173.00   0   5     000000000000
          0.00   0.00   16500.00   16179.00   0.00   32679.00   0   5    
000000000000           0.00       53734.00       0.00   53734.00   0   5    
000000000000           0.00   1548.42   13750.00   0.00   1548.42   15298.42   0
  5     000000000000           16146.88       -732.00       16146.88   15414.88
  0   5     000000000000           0.00   0.00   21750.00   0.00   0.00  
21750.00   0   5     000000000000           11666.00   13776.66   0.00   0.00  
25442.66   25442.66   0   5     000000000000           53125.00       0.00      
53125.00   53125.00   1   5     000000000000           0.00   0.00   30262.00  
8420.00   0.00   38682.00   0   4     000000000000           0.00   5463.00  
13500.00   0.00   5463.00   18963.00   0   5     000000000000           38752.25
  20816.12   0.00   0.00   59568.37   59568.37   0   5     000000000000        
  0.00       97931.00       0.00   97931.00   0   4     000000000000          
21260.00   10812.00   2376.00   0.00   32072.00   34448.00   0   4    
000000000000           181782.00   0.00   0.00   0.00   181782.00   181782.00  
0   5     000000000000           11000.00   11656.00   0.00   0.00   22656.00  
22656.00   1   5     000000000000           0.00   0.00   21973.00   0.00   0.00
  21973.00   0   5     000000000000           0.00   0.00   35715.00   13251.00
  0.00   48966.00   0   5     000000000000           0.00       30472.33      
0.00   30472.33   0   5     000000000000           0.00       26076.00      
0.00   26076.00   0   5     000000000000           0.00   0.00   15933.22  
31608.12   0.00   47541.34   0   5     000000000000           31877.70   0.00  
0.00   0.00   31877.70   31877.70   0   5     000000000000           0.00   0.00
  6505.27   8333.33   0.00   14838.60   0   5     000000000000          
15842.00       0.00       15842.00   15842.00   0   5     000000000000          
0.00   0.00   20833.00   5417.00   0.00   26250.00   0   5     000000000000    
      0.00   13817.00   0.00   0.00   13817.00   13817.00   0   5    
000000000000           16666.67   0.00   73859.06   0.00   16666.67   90525.73  
0   5     000000000000           0.00   0.00   1750.00   50752.00   0.00  
52502.00   0   4     000000000000           0.00   0.00   29852.00   4166.00  
0.00   34018.00   0   5     000000000000           0.00   0.00   421316.00  
0.00   0.00   421316.00   0   5     000000000000           81000.00   0.00  
0.00   0.00   81000.00   81000.00   0   5     000000000000           0.00   0.00
  0.00   61316.75   0.00   61316.75   0   5     000000000000           0.00  
0.00   15549.00   8631.00   0.00   24180.00   0   4     000000000000          
0.00       33921.00       0.00   33921.00   0   4     000000000000          
15416.66   0.00   14583.33   0.00   15416.66   29999.99   0   5     000000000000
          9373.60   2570.47   0.00   0.00   11944.07   11944.07   0   5    
000000000000           0.00   9570.50   28624.50   1555.50   9570.50   39750.50
  0   4     000000000000           0.00   0.00   27088.00   19282.00   0.00  
46370.00   0   5     000000000000           0.00       17311.00       0.00  
17311.00   0   5     000000000000           15833.00   15833.00   7916.67  
7847.33   31666.00   47430.00   0   4     000000000000           0.00   0.00  
21018.75   0.00   0.00   21018.75   0   4     000000000000           0.00   0.00
  35358.00   0.00   0.00   35358.00   0   5     000000000000           21416.00
  0.00   0.00   0.00   21416.00   21416.00   0   5

 

36

 

 

Co-Borrower
Income
Verification   Borrower
Employment
Verification   Co-Borrower
Employment
Verification   Borrower Asset
Verification   Co-Borrower
Asset
Verification   Liquid / Cash
Reserves   Monthly Debt All
Borrowers   Originator DTI   Fully Indexed
Rate   Qualification
Method   Percentage of Down
Payment from
Borrower Own
Funds   City     2       3       478231.25   7017.70   0.1564              
WALNUT CREEK     2       4       8621941.70   7999.80   0.2200           100  
DARIEN     2       4       1295059.00   11858.41   0.2878               MENLO
PARK     2       4       2099876.74   19551.69   0.0876               NEW YORK  
  3       3       730753.87   5668.95   0.4058               SAN FRANCISCO     2
      4       569356.14   4494.78   0.3425               LAFAYETTE     2       3
      818692.83   7100.56   0.1548               Berkeley     2       4      
451332.00   7187.85   0.2572           100   SAN FRANCISCO     2       4      
534341.00   8258.01   0.2980           100   HILLSBOROUGH     2       4      
202330.00   12759.63   0.4115               San Francisco     2       3      
545080.00   15334.66   0.4013           66.1974   SAN FRANCISCO     3       4  
    458859.05   14092.97   0.4445           100   MENLO PARK     2       4      
291711.41   6834.14   0.3781               SAN FRANCISCO     2       4      
135952.18   4840.13   0.1956               SAN FRANCISCO     2       3      
663195.26   18121.81   0.2924               HILLSBOROUGH     2       4      
627005.73   20968.64   0.2387               SAN FRANCISCO     2       4      
607320.87   7901.12   0.3675               SAN FRANCISCO     2       4      
556603.50   13200.25   0.3320               San Francisco     3       4      
88527.92   4498.41   0.2900           36.8947   SAN FRANCISCO     2       4    
  616746.88   8039.91   0.2353               SAN FRANCISCO     2       3      
227354.00   7566.24   0.2873               MILL VALLEY     3       3      
813510.81   9134.61   0.4415               Orinda     2       4       611309.89
  6200.80   0.3720           100   SAN FRANCISCO     2       4       330002.59  
8323.93   0.1376               MENLO PARK     2       4       202515.86  
5243.53   0.3987           100   SAN FRANCISCO     2       4       550740.00  
8513.39   0.2566           0   WOODSIDE     2       4       113799.97   5343.02
  0.1635               NEWTON     2       4       722594.99   8405.66   0.1564  
        0   LAFAYETTE     2       4       93081.56   4114.60   0.2690          
100   SAN FRANCISCO     2       4       413957.60   4903.50   0.3181           0
  SAN CARLOS     2       3       4213586.25   7465.06   0.3432           100  
SAN FRANCISCO     3       3       989325.40   10176.58   0.4000           100  
SAN FRANCISCO     2       4       409815.00   10620.91   0.1999           100  
SAN FRANCISCO     2       4       820433.85   12517.84   0.3236           0  
Lafayette     3       3       1903337.29   10991.68   0.5796           100   SAN
FRANCISCO     2       3       842004.21   17060.38   0.2864           100   NEW
YORK     2       4       644932.00   13207.95   0.1349               Woodside  
  3       4       905470.39   16013.43   0.4649           100   SAN RAFAEL     2
      3       3404532.70   15633.25   0.0860           100   PALO ALTO     3    
  4       550420.01   4741.90   0.2093           100   SAN FRANCISCO     2      
4       204416.20   9663.73   0.4398           0   NEWPORT BEACH     2       4  
    380234.34   10331.83   0.2110           0   NEW YORK     2       4      
4712111.06   9949.22   0.3265               NEW YORK     2       4      
138488.21   6410.68   0.2458           0   SAN FRANCISCO     2       4      
178607.30   10725.33   0.2256           0   WESTON     2       4       299947.97
  12400.43   0.3890               MENLO PARK     2       4       842671.64  
4218.61   0.2843               CAMBRIDGE     2       4       106245.38   5732.63
  0.3619           100   SAN FRANCISCO     2       4       1523493.69   6373.50
  0.2428           0   RUMSON     2       3       168309.16   5036.30   0.3645  
        100   BOSTON     2       3       2503426.24   8274.05   0.0914          
100   WAYLAND     2       4       517824.29   14264.79   0.2717              
SOUTH YARMOUTH     2       4       270634.72   6854.63   0.2015           0  
BROOKLINE     2       4       16794999.00   19212.01   0.0456           0  
PEBBLE BEACH     2       3       8071625.38   21642.96   0.2672              
BOSTON     2       4       1930176.43   13784.01   0.2248               APTOS  
  2       4       1156721.00   9350.41   0.3867           0   GLENDALE     2    
  4       2070447.00   16221.02   0.4782               Los Angeles     3       3
      360783.81   10485.00   0.3495               PALO ALTO     2       4      
491694.31   4098.01   0.3431               LAGUNA BEACH     2       4      
806732.98   17365.72   0.4369           0   SAN DIEGO     2       4      
126532.24   13572.50   0.2927           0   GLEN ELLEN     2       4      
581465.00   3993.65   0.2307           0   SANTA MONICA     2       3      
4155593.01   16138.44   0.3403               CAMBRIDGE     2       4      
255530.11   5351.86   0.2546               MEDINA     2       4       564535.01
  10116.88   0.2861           0   LOS ANGELES     2       4       1861786.74  
4814.66   0.2248           100   NEWTON

 

37

 

 

State   Postal Code   Property Type   Occupancy   Sales Price   Original
Appraised
Property Value   Original
Property
Valuation Type   Original
Property
Valuation Date   Original
Automated
Valuation Model
(AVM) Model
Name   Original AVM
Confidence Score   Most Recent
Property
Value2   Most Recent
Property
Valuation
Type CA   94596   1   1       1160000.00   3   20110202                 CT  
06820   1   1   1687500.00   1690000.00   3   20110421                 CA  
94025   1   1       3000000.00   3   20120113                 NY   10075   2   1
      5250000.00   3   20120510                 CA   94117   13   1      
1550000.00   3   20111226                 CA   94549   1   1       1475000.00  
3   20120103                 CA   94709   1   1       1425000.00   3   20120112
                CA   94103   3   1   897500.00   898000.00   3   20111228      
          CA   94010   1   1   1700000.00   1700000.00   3   20120106          
      CA   94117   1   1       2600000.00   3   20120202                 CA  
94115   3   1   2323416.00   2500000.00   3   20120116                 CA  
94025   1   1   1989000.00   1990000.00   3   20120220                 CA  
94118   1   1       2750000.00   3   20120125                 CA   94122   3   1
      817000.00   3   20120207                 CA   94010   1   1      
3500000.00   3   20120117                 CA   94117   1   1       2100000.00  
3   20120210                 CA   94118   1   1       2000000.00   3   20120202
                CA   94115   1   1       1847000.00   3   20120203              
  CA   94131   1   1   1100000.00   1100000.00   3   20120119                 CA
  94115   1   1       1800000.00   3   20120204                 CA   94941   1  
1       1700000.00   3   20120126                 CA   94563   1   1      
1750000.00   3   20120302                 CA   94114   13   1   1175000.00  
1175000.00   3   20120126                 CA   94025   1   1       1750000.00  
3   20120206                 CA   94107   3   1   825000.00   825000.00   3  
20120126                 CA   94062   1   1   1610000.00   1610000.00   3  
20120203                 MA   02468   1   1       900000.00   3   20120321      
          CA   94549   1   1   1662000.00   1700000.00   3   20120207          
      CA   94110   3   1   840000.00   840000.00   3   20120209                
CA   94070   1   1   855000.00   855000.00   3   20120209                 CA  
94114   1   1   2995000.00   2900000.00   3   20120216                 CA  
94109   2   1   1200000.00   1200000.00   3   20120216                 CA  
94105   3   1   975000.00   975000.00   3   20120221                 CA   94549
  1   1   1699000.00   1700000.00   3   20120228                 CA   94109   4
  1   1370703.00   1375000.00   3   20120221                 NY   10025   4   1
  1665000.00   1665000.00   3   20120404                 CA   94062   1   1    
  3100000.00   3   20120312                 CA   94901   7   1   2515000.00  
2515000.00   3   20120225                 CA   94301   1   3   5100000.00  
5100000.00   3   20120302                 CA   94115   3   1   1210000.00  
1210000.00   3   20120309                 CA   92625   7   1   1675000.00  
1675000.00   3   20120514                 NY   10011   2   1   930000.00  
930000.00   3   20120403                 NY   10128   2   1       2800000.00   3
  20120404                 CA   94107   3   1   1262000.00   1262000.00   3  
20120330                 MA   02493   1   1   1360000.00   1375000.00   3  
20120328                 CA   94025   1   1       2900000.00   3   20120411    
            MA   02138   3   1       998000.00   3   20120416                 CA
  94107   3   1   1262626.00   1200000.00   3   20120405                 NJ  
07760   1   1   1476260.00   1480000.00   3   20120417                 MA  
02118   4   1   827500.00   830000.00   3   20120417                 MA   01778
  1   1   1295000.00   1250000.00   3   20120511                 MA   02664   1
  2       950000.00   3   20120503                 MA   02445   3   1  
1279000.00   1280000.00   3   20120510                 CA   93953   1   2  
4700000.00   4700000.00   3   20120424                 MA   02135   15   3      
1590000.00   3   20120501                 CA   95003   7   2       990000.00   3
  20120430                 CA   91207   1   1   1485000.00   1450000.00   3  
20120509                 CA   90024   1   1       3700000.00   3   20120514    
            CA   94301   1   1       4000000.00   3   20120518                
CA   92651   1   1       1200000.00   3   20120522                 CA   92127  
7   1   2150000.00   2150000.00   3   20120530                 CA   95442   1  
2   709000.00   720000.00   3   20120525                 CA   90405   13   1  
800000.00   800000.00   3   20120604                 MA   02138   4   1      
2800000.00   3   20120227                 WA   98039   1   1       3100000.00  
3   20120430                 CA   90049   1   1   1315000.00   1315000.00   3  
20120618                 MA   02459   1   1   1251058.00   1255000.00   3  
20120625                

 

38

 

 

Most Recent
Property
Valuation
Date   Most Recent
AVM
Model Name   Most Recent
AVM
Confidence Score   Original CLTV   Original LTV   Original
Pledged
Assets   Mortgage
Insurance
Company Name   Mortgage
Insurance
Percent   MI: Lender or
Borrower Paid?   Pool Insurance
Co.
Name   Pool Insurance
Stop
Loss %   MI Certificate
Number             0.7931   0.7500   0   0   0                            
0.7500   0.7500   0   0   0                             0.4967   0.3634   0   0
  0                             0.2380   0.2380   0   0   0                    
        0.6935   0.6935   0   0   0                             0.5288   0.5288
  0   0   0                             0.7270   0.7270   0   0   0            
                0.8000   0.8000   0   0   0                             0.7647  
0.7647   0   0   0                             0.6123   0.4200   0   0   0      
                      0.6456   0.6456   0   0   0                            
0.8000   0.8000   0   0   0                             0.3090   0.3090   0   0
  0                             0.8000   0.8000   0   0   0                    
        0.6962   0.4762   0   0   0                             0.6611   0.4707
  0   0   0                             0.6401   0.6401   0   0   0            
                0.7309   0.7309   0   0   0                             0.8000  
0.8000   0   0   0                             0.6277   0.5555   0   0   0      
                      0.7114   0.6470   0   0   0                            
0.6314   0.6314   0   0   0                             0.8000   0.8000   0   0
  0                             0.7500   0.7500   0   0   0                    
        0.8000   0.8000   0   0   0                             0.8000   0.8000
  0   0   0                             0.7388   0.6833   0   0   0            
                0.6618   0.6618   0   0   0                             0.8000  
0.8000   0   0   0                             0.6432   0.6432   0   0   0      
                      0.3448   0.3448   0   0   0                            
0.5833   0.5833   0   0   0                             0.8000   0.8000   0   0
  0                             0.7651   0.7651   0   0   0                    
        0.6565   0.6565   0   0   0                             0.7500   0.7500
  0   0   0                             0.5322   0.5322   0   0   0            
                0.4970   0.4970   0   0   0                             0.6500  
0.2941   0   0   0                             0.5867   0.5867   0   0   0      
                      0.8000   0.8000   0   0   0                            
0.8000   0.8000   0   0   0                             0.3571   0.3571   0   0
  0                             0.7226   0.7226   0   0   0                    
        0.8000   0.8000   0   0   0                             0.6586   0.6241
  0   0   0                             0.6581   0.6581   0   0   0            
                0.6666   0.6666   0   0   0                             0.5419  
0.5419   0   0   0                             0.8000   0.8000   0   0   0      
                      0.8000   0.8000   0   0   0                            
0.7478   0.6505   0   0   0                             0.8000   0.8000   0   0
  0                             0.5319   0.5319   0   0   0                    
        0.6603   0.6603   0   0   0                             0.7424   0.7424
  0   0   0                             0.7172   0.7172   0   0   0            
                0.5675   0.5405   0   0   0                             0.3225  
0.2725   0   0   0                             0.6458   0.6458   0   0   0      
                      0.8000   0.8000   0   0   0                            
0.7500   0.7500   0   0   0                             0.7812   0.7812   0   0
  0                             0.6187   0.6187   0   0   0                    
        0.2290   0.1967   0   0   0                             0.8000   0.8000
  0   0   0                             0.7999   0.7999   0   0   0            
   

 

39

 

 

Updated DTI
(Front-end)   Updated DTI
(Back-end)   Modification
Effective Payment
Date   Total Capitalized
Amount   Total Deferred
Amount   Pre-Modification
Interest (Note)
Rate   Pre-Modification
P&I
Payment   Pre-Modification
Initial Interest Rate
Change Downward
Cap   Pre-Modification
Subsequent
Interest
Rate Cap   Pre-Modification
Next Interest Rate
Change Date   Pre-Modification
I/O
Term   Forgiven
Principal
Amount                                                                          
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                          6/1/2012   0   0  
0.044   4506.85               0   0                                            
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                   

 

40

 

 

Forgiven
Interest
Amount   Number of
Modifications   Cash To/From
Brrw at
Closing   Brrw - Yrs at in
Industry   CoBrrw - Yrs
at in Industry   Junior Mortgage
Drawn Amount   Maturity Date   Primary
Borrower Wage
Income (Salary)   Primary
Borrower Wage
Income (Bonus)   Primary Borrower
Wage Income
(Commission)   Co-Borrower
Wage Income
(Salary)   Co-Borrower
Wage Income
(Bonus)             8   0   50000.00   20410301   44859.00   0.00   0.00   0.00
  0.00             23   5   0.00   20410701   16667.00   0.00   0.00   0.00  
0.00             10   9   400000.00   20420301   0.00   0.00   0.00   0.00  
0.00             16   0   0.00   20420601   35363.34   187829.50   0.00   0.00  
0.00             35   25   0.00   20420301   9605.02   0.00   0.00   8338.83  
0.00             17   0   0.00   20420201   0.00   0.00   0.00   0.00   0.00    
        19   0   0.00   20420301   45871.00   0.00   0.00   0.00   0.00        
    11       0.00   20420201   0.00   0.00   0.00                     8      
0.00   20420301   0.00   0.00   0.00   0.00   0.00             18      
500000.00   20420301   0.00   0.00   0.00                     8       0.00  
20420301   0.00   0.00   0.00   0.00   0.00             6   3   0.00   20420401
  24759.00   0.00   0.00   12000.00   0.00             20       0.00   20420301
  0.00   0.00   0.00                     14   4   0.00   20420401   0.00   0.00
  0.00   0.00   0.00             20   20   770000.00   20420301   17500.00  
0.00   0.00   17570.00   0.00             35       400000.00   20420401  
98449.27   0.00   0.00   0.00   0.00             15       0.00   20420401  
21500.00   0.00   0.00   0.00   0.00             10   10   0.00   20420401  
0.00   0.00   0.00   0.00   0.00             6   5   0.00   20420301   9676.34  
0.00   0.00   5833.00   0.00             16   5   130000.00   20420301   0.00  
0.00   0.00   0.00   0.00             9   15   109500.00   20420301   26332.00  
0.00   0.00   0.00   0.00             1       0.00   20420401   5738.30   0.00  
0.00   1544.90   0.00             15       0.00   20420301   16666.67   0.00  
0.00                     10       0.00   20420401   60504.26   0.00   0.00  
0.00   0.00             11       0.00   20420301   14196.00   0.00   0.00      
              12   2   0.00   20420301   0.00   0.00   0.00   0.00   0.00      
      12   14   50000.00   20320701   0.00   0.00   0.00   0.00   0.00          
  14       0.00   20420301   0.00   0.00   0.00                     10   5  
0.00   20420301   0.00   0.00   0.00   1548.42   0.00             20       0.00
  20420301   16146.88   0.00   0.00                     7   17   0.00   20420401
  0.00   0.00   0.00   0.00   0.00             28   30   0.00   20420401  
11666.00   0.00   0.00   13776.66   0.00             27       0.00   20420401  
53125.00   0.00   0.00                     15   15   0.00   20420401   0.00  
0.00   0.00   0.00   0.00 0   1       0   3   0.00   20420401   0.00   0.00  
0.00   5463.00   0.00             40   40   0.00   20420701   38752.25   0.00  
0.00   20816.12   0.00             4       0.00   20420501   0.00   0.00   0.00
                    30   10   0.00   20420401   21260.00   0.00   0.00  
10812.00   0.00             30   0   1815000.00   20420701   181782.00   0.00  
0.00   0.00   0.00             5   9   0.00   20420401   11000.00   0.00   0.00
  11656.00   0.00             13   8   0.00   20420701   0.00   0.00   0.00  
0.00   0.00             18   23   0.00   20420601   0.00   0.00   0.00   0.00  
0.00             10       0.00   20420601   0.00   0.00   0.00                  
  8       0.00   20420501   0.00   0.00   0.00                     11   11  
0.00   20420701   0.00   0.00   0.00   0.00   0.00             26   0   0.00  
20420601   31877.70   0.00   0.00   0.00   0.00             10   12   0.00  
20420701   0.00   0.00   0.00   0.00   0.00             20       0.00   20420501
  15842.00   0.00   0.00                     10   12   0.00   20420701   0.00  
0.00   0.00   0.00   0.00             0   10   0.00   20420601   0.00   0.00  
0.00   13817.00   0.00             15   0   0.00   20420701   16666.67  
73859.06   0.00   0.00   0.00             15   15   92500.00   20420701   0.00  
0.00   0.00   0.00   0.00             10   10   0.00   20420601   0.00   0.00  
0.00   0.00   0.00             15   0   0.00   20420601   0.00   0.00   0.00  
0.00   0.00             6   6   0.00   20420701   81000.00   0.00   0.00   0.00
  0.00             24   24   0.00   20420701   0.00   0.00   0.00   0.00   0.00
            22   15   0.00   20420701   0.00   0.00   0.00   0.00   0.00        
    29       0.00   20420701   0.00   0.00   0.00                     23   2  
200000.00   20320701   15416.66   14583.33   0.00   0.00   0.00             36  
    0.00   20420701   9373.60   0.00   0.00   2570.00   0.00                 0  
0.00   20420701   0.00   0.00   0.00   9570.50   0.00             20   15   0.00
  20420701   0.00   0.00   0.00   0.00   0.00             20       0.00  
20420801   0.00   0.00   0.00                     3   3   0.00   20320701  
15833.00   7916.67   0.00   15833.00   7847.33             30       100000.00  
20420601   0.00   0.00   0.00   0.00   0.00             3       0.00   20420801
  0.00   0.00   0.00   0.00   0.00             12       0.00   20420801  
21416.00   0.00   0.00   0.00   0.00

 

41

 

 

Co-Borrower
Wage Income
(Commission)   Originator Doc
Code   RWT Income
Verification   RWT Asset
Verification 0.00   Full   Two Years   One Month 0.00   Full   Two Years   Two
Months 0.00   Full   Two Years   Two Months 0.00   Full   Two Years   Two Months
0.00   Full   Two Years   One Month 0.00   Full   Two Years   Two Months 0.00  
Full   Two Years   One Month     Full   Two Years   Two Months 0.00   Full   Two
Years   Two Months     Full   Two Years   Two Months 0.00   Full   Two Years  
One Month 0.00   Full   Two Years   Two Months     Full   Two Years   Two Months
0.00   Full   Two Years   Two Months 0.00   Full   Two Years   One Month 0.00  
Full   Two Years   Two Months 0.00   Full   Two Years   Two Months 0.00   Full  
Two Years   Two Months 0.00   Full   Two Years   Two Months 0.00   Full   Two
Years   Two Months 0.00   Full   Two Years   One Month 0.00   Full   Two Years  
One Month     Full   Two Years   Two Months 0.00   Full   Two Years   Two Months
    Full   Two Years   Two Months 0.00   Full   Two Years   Two Months 0.00  
Full   Two Years   Two Months     Full   Two Years   Two Months 0.00   Full  
Two Years   Two Months     Full   Two Years   Two Months 0.00   Full   Two Years
  One Month 0.00   Full   Two Years   One Month     Full   Two Years   Two
Months 0.00   Full   Two Years   Two Months 0.00   Full   Two Years   One Month
0.00   Full   Two Years   One Month     Full   Two Years   Two Months 0.00  
Full   Two Years   Two Months 0.00   Full   Two Years   One Month 0.00   Full  
Two Years   Two Months 0.00   Full   Two Years   Two Months 0.00   Full   Two
Years   Two Months     Full   Two Years   Two Months     Full   Two Years   Two
Months 0.00   Full   Two Years   Two Months 0.00   Full   Two Years   Two Months
0.00   Full   Two Years   Two Months     Full   Two Years   Two Months 0.00  
Full   Two Years   Two Months 0.00   Full   Two Years   One Month 0.00   Full  
Two Years   One Month 0.00   Full   Two Years   Two Months 0.00   Full   Two
Years   Two Months 0.00   Full   Two Years   Two Months 0.00   Full   Two Years
  One Month 0.00   Full   Two Years   Two Months 0.00   Full   Two Years   Two
Months     Full   Two Years   Two Months 0.00   Full   Two Years   One Month
0.00   Full   Two Years   Two Months 0.00   Full   Two Years   Two Months 0.00  
Full   Two Years   Two Months     Full   Two Years   Two Months 0.00   Full  
Two Years   One Month 0.00   Full   Two Years   Two Months 0.00   Full   Two
Years   Two Months 0.00   Full   Two Years   Two Months

 

42

 

 





Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

43

 

  

ATTACHMENT 1B

 

MORTGAGE LOAN SCHEDULE

 

44

 

 



 

Primary
Servicer   Servicing Fee %   Servicing
Fee—Flatdollar   Servicing Advance
Methodology   Originator   Loan Group   Loan Number   Amortization
Type   Lien Position   HELOC
Indicator   Loan Purpose   Cash Out
Amount 1002338   0.002500           1002338       3500003192   1   1   0   9    
1002338   0.002500           1002338       3500003205   1   1   0   9    
1002338   0.002500           1002338       3500003206   1   1   0   9    
1002338   0.002500           1002338       3500003210   1   1   0   9    
1002338   0.002500           1002338       3500003229   1   1   0   9    
1002338   0.002500           1002338       3500003230   1   1   0   6    
1002338   0.002500           1002338       3500003232   1   1   0   6    

 

45

 

 

Total Origination
and Discount
Points   Covered/High
Cost Loan
Indicator   Relocation Loan
Indicator   Broker
Indicator   Channel   Escrow
Indicator   Senior Loan
Amount(s)   Loan Type of
Most
Senior Lien   Hybrid Period of
Most Senior Lien
(in
months)   Neg Am Limit of
Most Senior Lien   Junior Mortgage
Balance   Origination Date of
Most Senior Lien                 1   0   0               70000.00              
      1   0   0               0.00                     1   0   0              
0.00                     1   0   0               559000.00                     1
  0   0               0.00                     1   0   0               0.00    
                1   0   0               0.00    

 

46

 

 

Origination Date   Original Loan
Amount   Original
Interest
Rate   Original
Amortization
Term   Original Term
to
Maturity   First Payment
Date
of Loan   Interest Type
Indicator   Original Interest
Only Term   Buy Down Period   HELOC Draw
Period   Current Loan
Amount   Current
Interest
Rate 20120104   1190000.00   0.043500   360   360   20120301   1   120   0      
1190000.00   0.043500 20120104   912000.00   0.044500   360   360   20120201   1
  0   0       902177.86   0.044500 20120109   1300000.00   0.045000   360   360
  20120301   1   0   0       1287880.98   0.045000 20120119   1190000.00  
0.044000   360   360   20120301   1   0   0       1178706.29   0.044000 20120113
  1075000.00   0.043000   360   360   20120301   1   0   0       1064614.38  
0.043000 20120119   1120000.00   0.042000   360   360   20120301   1   0   0    
  1108985.90   0.042000 20120123   1273000.00   0.043000   360   360   20120301
  1   0   0       1258908.66   0.043000

 

47

 

 

Current
Payment
Amount Due   Interest Paid
Through Date   Current
Payment
Status   Index Type   ARM Look-back
Days   Gross Margin   ARM Round Flag   ARM Round
Factor   Initial Fixed Rate
Period   Initial Interest
Rate
Cap (Change
Up)   Initial Interest
Rate
Cap (Change
Down)   Subsequent
Interest
Rate Reset
Period 4313.75   20120901   0   0                                 4593.92  
20120901   0   0                                 6586.91   20120901   0   0    
                            5959.05   20120901   0   0                          
      5319.87   20120901   0   0                                 5476.99  
20120901   0   0                                 6299.71   20120901   0   0    
                           

 

48

 

 

Subsequent
Interest
Rate Cap
(Change Down)   Subsequent
Interest
Rate Cap
(Change
Up)   Lifetime
Maximum
Rate (Ceiling)   Lifetime Minimum
Rate (Floor)   Negative
Amortization
Limit   Initial Negative
Amortization
Recast
Period   Subsequent
Negative
Amortization
Recast
Period   Initial Fixed
Payment Period   Subsequent
Payment Reset
Period   Initial Periodic
Payment Cap   Subsequent
Periodic Payment
Cap   Initial Minimum
Payment
Reset
Period                                                                          
                                                                               
                                                                               
                                                                               
       

 

49

 

 

Subsequent
Minimum
Payment
Reset Period   Option ARM
Indicator   Options at
Recast   Initial Minimum
Payment   Current
Minimum
Payment   Prepayment
Penalty
Calculation   Prepayment
Penalty
Type   Prepayment
Penalty
Total Term   Prepayment
Penalty
Hard Term   Primary
Borrower ID   Number of
Mortgaged
Properties   Total Number of
Borrowers                     99   99   60       348   1                        
99   99   60       55   1                         99   99   60       275   1    
                    99   99   60       50   3                         99   99  
60       117   2                                 0       194   1                
        99   99   36       132   1    

 

50

 

 

Self-employment
Flag   Current ‘Other’
Monthly
Payment   Length of
Employment:
Borrower   Length of
Employment: Co-
Borrower   Years in Home   FICO Model Used   Most Recent
FICO
Date   Primary Wage
Earner
Original
FICO: Equifax   Primary Wage
Earner Original
FICO: Experian   Primary Wage
Earner Original
FICO: TransUnion   Secondary Wage
Earner Original
FICO: Equifax   Secondary Wage
Earner Original
FICO: Experian 0       14       7   1   8/3/2012                     1       4  
18   1   1   8/3/2012                     1       11       12   1   8/3/2012    
                1       25   15   10   1   8/3/2012                     0      
3   6   2   1   8/3/2012                     0       1   3   0   1   8/3/2012  
                  0       5   8   0   1   8/3/2012                    

 

51

 

 

Secondary Wage
Earner Original
FICO: TransUnion   Original
Primary
Borrower
FICO   Most Recent
Primary
Borrower
FICO   Most Recent Co-
Borrower FICO   Most Recent
FICO
Method   VantageScore:
Primary Borrower   VantageScore:
Co-
Borrower   Most Recent
VantageScore
Method   VantageScore
Date   Credit Report:
Longest Trade
Line   Credit Report:
Maximum
Trade
Line   Credit Report:
Number of Trade
Lines     771   742                                         785   802          
                              786   743                                        
718   755                                         789   769                    
                    786   766                                         763   785
                                   

 

52

 

 

Credit Line
Usage
Ratio   Most Recent 12-
month Pay
History   Months
Bankruptcy   Months
Foreclosure   Primary
Borrower
Wage Income   Co-Borrower
Wage
Income   Primary
Borrower
Other Income   Co-Borrower
Other
Income   All Borrower
Wage
Income   All Borrower
Total
Income   4506-T
Indicator   Borrower Income
Verification Level     000000000000           25000.00       0.00       25000.00
  25000.00   0   5     000000000000           16083.33       0.00       16083.33
  16083.33   0   4     000000000000           27151.00   0.00   399.00   0.00  
27151.00   27550.00   0   5     000000000000           25570.42   10000.00  
11856.59   0.00   35570.42   47427.01   0   4     000000000000          
17083.00   22917.00   -829.00   0.00   40000.00   39171.00   1   5    
000000000000           20000.00   12166.67   0.00   0.00   32166.67   32166.67  
0   5     000000000000           14583.33   13603.67   0.00   0.00   28187.00  
28187.00   0   5

 

53

 

 

Co-Borrower
Income
Verification   Borrower
Employment
Verification   Co-Borrower
Employment
Verification   Borrower Asset
Verification   Co-Borrower
Asset
Verification   Liquid / Cash
Reserves   Monthly Debt All
Borrowers   Originator DTI   Fully Indexed
Rate   Qualification
Method   Percentage of Down
Payment from
Borrower Own
Funds   City     2       4       328687.90   6597.55   0.2639               SAN
FRANCISCO     2       4       40039.00   6046.83   0.3760               SAN
RAFAEL     3       3       247373.53   9675.81   0.3512               ORINDA    
2       4       344866.38   17033.22   0.3591               SAN FRANCISCO     3
      3       1978826.13   8627.02   0.2202               MENLO PARK     2      
4       200083.25   7065.22   0.2196           100   SAN FRANCISCO     2       4
      277432.32   8752.63   0.3105           100   BURLINGAME

 

54

 

 

State   Postal Code   Property Type   Occupancy   Sales Price   Original
Appraised
Property Value   Original
Property
Valuation Type   Original
Property
Valuation Date   Original
Automated
Valuation Model
(AVM) Model
Name   Original AVM
Confidence Score   Most Recent
Property
Value2   Most Recent
Property
Valuation
Type CA   94121   1   1       1800000.00   3   20111026                 CA  
94901   1   1       1200000.00   3   20111209                 CA   94563   1   1
      1725000.00   3   20111115                 CA   94123   1   1      
2400000.00   3   20111206                 CA   94025   1   1       2125000.00  
3   20120102                 CA   94116   1   1   1427000.00   1427000.00   3  
20111221                 CA   94010   1   1   1675000.00   1675000.00   3  
20120103                

 

55

 

 

Most Recent
Property
Valuation
Date   Most Recent
AVM
Model Name   Most Recent
AVM
Confidence Score   Original CLTV   Original LTV   Original
Pledged
Assets   Mortgage
Insurance
Company Name   Mortgage
Insurance
Percent   MI: Lender or
Borrower Paid?   Pool Insurance
Co.
Name   Pool Insurance
Stop
Loss %   MI Certificate
Number             0.7000   0.6611   0   0   0                            
0.7600   0.7600   0   0   0                             0.7536   0.7536   0   0
  0                             0.7287   0.4958   0   0   0                    
        0.5058   0.5058   0   0   0                             0.7848   0.7848
  0   0   0                             0.7600   0.7600   0   0   0            
   

 

56

 

 

Updated DTI
(Front-end)   Updated DTI
(Back-end)   Modification
Effective Payment
Date   Total Capitalized
Amount   Total Deferred
Amount   Pre-Modification
Interest (Note)
Rate   Pre-Modification
P&I
Payment   Pre-Modification
Initial Interest Rate
Change Downward
Cap   Pre-Modification
Subsequent
Interest
Rate Cap   Pre-Modification
Next Interest Rate
Change Date   Pre-Modification
I/O
Term   Forgiven
Principal
Amount                                                                          
                                                                               
                                                                               
                                                                               
       

 

57

 

 

Forgiven
Interest
Amount   Number of
Modifications   Cash To/From
Brrw at
Closing   Brrw - Yrs at in
Industry   CoBrrw - Yrs at
in Industry   Junior Mortgage
Drawn Amount   Maturity Date   Primary
Borrower Wage
Income (Salary)   Primary
Borrower Wage
Income (Bonus)   Primary Borrower
Wage Income
(Commission)   Co-Borrower
Wage Income
(Salary)   Co-Borrower
Wage Income
(Bonus)             17       70000.00   20420201   25000.00   0.00   0.00      
              20   18   0.00   20420101   16083.33   0.00   0.00                
    11       0.00   20420201   27151.00   0.00   0.00   0.00   0.00            
25   15   490000.00   20420201   25570.42   0.00   0.00   10000.00   0.00      
      16   18   0.00   20420201   17083.00   0.00   0.00   22917.00   0.00      
      15   15   0.00   20420201   20000.00   0.00   0.00   12166.67   0.00      
      14   12   0.00   20420201   14583.33   14583.33   0.00   13603.67   0.00

 

58

 

 

Co-Borrower
Wage Income
(Commission)   Originator Doc
Code   RWT Income
Verification   RWT Asset
Verification     Full   Two Years   Two Months     Full   Two Years   Two Months
0.00   Full   Two Years   One Month 0.00   Full   Two Years   Two Months 0.00  
Full   Two Years   One Month 0.00   Full   Two Years   Two Months 0.00   Full  
Two Years   Two Months

 

59

 

 





Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

60

 

  

ATTACHMENT 2A

 

SALE AND SERVICING AGREEMENT

 

Refer to Exhibit 10.4

 

61

 

 

ATTACHMENT 2B

 

PURCHASE AGREEMENT

 

Refer to Exhibit 10.5 

 

62

 

 

EXHIBIT D-3

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER

 

Name   Title   Specimen Signature                                        

 

 

 

 

EXHIBIT F

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To: Wells Fargo Bank, N.A. Date:      751 Kasota Avenue       Minneapolis, MN 
55414       Attn:  WFDC Release Department.    

 

Re:Custodial Agreement, dated as of September 1, 2012, among Christiana Trust, a
division of Wilmington Savings Fund Society, FSB, as Trustee, Wells Fargo Bank,
N.A., as Custodian, Sequoia Residential Funding, Inc., as Depositor, and Redwood
Residential Acquisition Corporation, as Seller

 

In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.

 

Mortgage Loan Number:   Investor Number:       Mortgagor Name, Address & Zip
Code:   Pool Number:

 

Reason for Requesting Documents (check one):

 

_______ 1. Mortgage Paid in Full

 

_______ 2. Foreclosure

 

_______ 3. Substitution

 

_______ 4. Other Liquidation

 

_______ 5. Non-liquidation Reason:  

 

  For CMI Use Only:  

 

By:       (Authorized Signature)  

 

Printed Name           Servicer Name:           Ship To Address:                
      Phone:    

 

 

 

 

Custodian

 

Please acknowledge the execution of the above request by your signature and date
below:

 

    Date Signature    

 

Documents returned to Custodian:

 

    Date Custodian    

 

 

 

 

EXHIBIT 10

 

FORM OF MONTHLY LOSS REPORT

 

 

 

 

Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

The numbers on the 332 form correspond with the numbers listed below.

 

Liquidation and Acquisition Expenses:

1.           The Actual Unpaid Principal Balance of the Mortgage Loan. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 2.           The Total Interest Due less the aggregate amount of servicing fee
that would have been earned if all delinquent payments had been made as agreed.
For documentation, an Amortization Schedule from date of default through
liquidation breaking out the net interest and servicing fees advanced is
required.



3.           Accrued Servicing Fees based upon the Scheduled Principal Balance
of the Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.



4-12.     Complete as applicable. Required documentation:

* For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period of coverage, base tax, interest, penalty. Advances prior to
default require evidence of servicer efforts to recover advances.

* For escrow advances - complete payment history (to calculate advances from
last positive escrow balance forward)

* Other expenses -  copies of corporate advance history showing all payments

* REO repairs > $1500 require explanation

* REO repairs >$3000 require evidence of at least 2 bids.

* Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate

* Unusual or extraordinary items may require further documentation.

13.         The total of lines 1 through 12.

 

Credits:

14-21.    Complete as applicable. Required documentation:

* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney Letter of Proceeds Breakdown.

* Copy of EOB for any MI or gov't guarantee

* All other credits need to be clearly defined on the 332 form            

22.         The total of lines 14 through 21.

 



Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com



  

Page 1 of 5

 

 

Please Note:        For HUD/VA loans, use line (18a) for Part A/Initial proceeds
and line (18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

23.         The total derived from subtracting line 22 from 13. If the amount
represents a realized gain, show the amount in parenthesis ( ).

 



Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 2 of 5

 

 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

 

Prepared by:      Date:    Phone:      Email Address:  

  

 Servicer Loan No.

 

 

 Servicer Name

 

 

 Servicer Address

 

 







 







WELLS FARGO BANK, N.A. Loan No._____________________________

 

Borrower's Name:
_________________________________________________________

Property Address: _________________________________________________________

 

Liquidation Type:  REO Sale 3rd Party Sale Short Sale Charge Off

 

Was this loan granted a Bankruptcy deficiency or cramdown
                   Yes                         No

If “Yes”, provide deficiency or cramdown amount _______________________________

 

Liquidation and Acquisition Expenses:

  

(1)  Actual Unpaid Principal Balance of Mortgage Loan  $(1) (2)  Interest
accrued at Net Rate   (2) (3)  Accrued Servicing Fees   (3) (4)  Attorney's
Fees   (4) (5)  Taxes (see page 2)   (5) (6)  Property Maintenance   (6) (7) 
MI/Hazard Insurance Premiums (see page 2)   (7) (8)  Utility Expenses   (8) (9) 
Appraisal/BPO   (9) (10)  Property Inspections   (10) (11)  FC Costs/Other Legal
Expenses   (11)



 







Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 3 of 5

 

  

 



(12)  Other (itemize)   ________________(12)   Cash for
Keys__________________________   (12)    HOA/Condo Fees_______________________ 
 (12)    ______________________________________   (12)             Total
Expenses  $(13) Credits:        (14)  Escrow Balance  $(14) (15)  HIP Refund 
 (15) (16)  Rental Receipts   (16) (17)  Hazard Loss Proceeds   (17) (18) 
Primary Mortgage Insurance / Gov’t Insurance   (18a) HUD Part A       (18b) HUD
Part B (19)  Pool Insurance Proceeds   (19) (20)  Proceeds from Sale of Acquired
Property   (20) (21)  Other (itemize)   (21)   
_________________________________________   (21)             Total Credits 
$(22) Total Realized Loss (or Amount of Gain)  $(23)

 



Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 4 of 5

 

 

Escrow Disbursement Detail

 

Type
(Tax
/Ins.)

  Date
Paid   Period of
Coverage   Total
Paid   Base
Amount   Penalties   Interest                                                  
                                                                               
                                                                             

 



Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 5 of 5

 

 

EXHIBIT 11

 

FORM OF DELINQUENCY REPORTING

 



Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 1 of 8

 

 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

 

Column/Header Name   Description   Decimal   Format
Comment SERVICER_LOAN_NBR   A unique number assigned to a loan by the Servicer. 
This may be different than the LOAN_NBR         LOAN_NBR   A unique identifier
assigned to each loan by the originator.         CLIENT_NBR   Servicer Client
Number         SERV_INVESTOR_NBR   Contains a unique number as assigned by an
external servicer to identify a group of loans in their system.        
BORROWER_FIRST_NAME   First Name of the Borrower.         BORROWER_LAST_NAME  
Last name of the borrower.         PROP_ADDRESS   Street Name and Number of
Property         PROP_STATE   The state where the  property located.        
PROP_ZIP   Zip code where the property is located.        
BORR_NEXT_PAY_DUE_DATE   The date that the borrower's next payment is due to the
servicer at the end of processing cycle, as reported by Servicer.      
MM/DD/YYYY LOAN_TYPE   Loan Type (i.e. FHA, VA, Conv)        
BANKRUPTCY_FILED_DATE   The date a particular bankruptcy claim was filed.      
MM/DD/YYYY BANKRUPTCY_CHAPTER_CODE   The chapter under which the bankruptcy was
filed.         BANKRUPTCY_CASE_NBR   The case number assigned by the court to
the bankruptcy filing.         POST_PETITION_DUE_DATE   The payment due date
once the bankruptcy has been approved by the courts       MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE   The Date The Loan Is Removed From Bankruptcy.
Either by Dismissal, Discharged and/or a Motion For Relief Was Granted.      
MM/DD/YYYY LOSS_MIT_APPR_DATE   The Date The Loss Mitigation Was Approved By The
Servicer       MM/DD/YYYY LOSS_MIT_TYPE   The Type Of Loss Mitigation Approved
For A Loan Such As;         LOSS_MIT_EST_COMP_DATE   The Date The Loss
Mitigation /Plan Is Scheduled To End/Close       MM/DD/YYYY

 



Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com



   

Page 2 of 8

 

 

LOSS_MIT_ACT_COMP_DATE   The Date The Loss Mitigation Is Actually Completed    
  MM/DD/YYYY FRCLSR_APPROVED_DATE   The date DA Admin sends a letter to the
servicer with instructions to begin foreclosure proceedings.       MM/DD/YYYY
ATTORNEY_REFERRAL_DATE   Date File Was Referred To Attorney to Pursue
Foreclosure       MM/DD/YYYY FIRST_LEGAL_DATE   Notice of 1st legal filed by an
Attorney in a Foreclosure Action       MM/DD/YYYY FRCLSR_SALE_EXPECTED_DATE  
The date by which a foreclosure sale is expected to occur.       MM/DD/YYYY
FRCLSR_SALE_DATE   The actual date of the foreclosure sale.       MM/DD/YYYY
FRCLSR_SALE_AMT   The amount a property sold for at the foreclosure sale.   2  
No commas(,) or dollar signs ($) EVICTION_START_DATE   The date the servicer
initiates eviction of the borrower.       MM/DD/YYYY EVICTION_COMPLETED_DATE  
The date the court revokes legal possession of the property from the borrower.  
    MM/DD/YYYY LIST_PRICE   The price at which an REO property is marketed.   2
  No commas(,) or dollar signs ($) LIST_DATE   The date an REO property is
listed at a particular price.       MM/DD/YYYY OFFER_AMT   The dollar value of
an offer for an REO property.   2   No commas(,) or dollar signs ($)
OFFER_DATE_TIME   The date an offer is received by DA Admin or by the Servicer.
      MM/DD/YYYY REO_CLOSING_DATE   The date the REO sale of the property is
scheduled to close.       MM/DD/YYYY REO_ACTUAL_CLOSING_DATE   Actual Date Of
REO Sale       MM/DD/YYYY OCCUPANT_CODE   Classification of how the property is
occupied.         PROP_CONDITION_CODE   A code that indicates the condition of
the property.         PROP_INSPECTION_DATE   The date a  property inspection is
performed.       MM/DD/YYYY APPRAISAL_DATE   The date the appraisal was done.  
    MM/DD/YYYY CURR_PROP_VAL    The current "as is" value of the property based
on brokers price opinion or appraisal.   2    



 



Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com



 

Page 3 of 8

 

 

REPAIRED_PROP_VAL   The amount the property would be worth if repairs are
completed pursuant to a broker's price opinion or appraisal.   2     If
applicable:             DELINQ_STATUS_CODE   FNMA Code Describing Status of Loan
        DELINQ_REASON_CODE   The circumstances which caused a borrower to stop
paying on a loan.   Code indicates the reason why the loan is in default for
this cycle.         MI_CLAIM_FILED_DATE   Date Mortgage Insurance Claim Was
Filed With Mortgage Insurance Company.       MM/DD/YYYY MI_CLAIM_AMT   Amount of
Mortgage Insurance Claim Filed       No commas(,) or dollar signs ($)
MI_CLAIM_PAID_DATE   Date Mortgage Insurance Company Disbursed Claim Payment    
  MM/DD/YYYY MI_CLAIM_AMT_PAID   Amount Mortgage Insurance Company Paid On Claim
  2   No commas(,) or dollar signs ($) POOL_CLAIM_FILED_DATE   Date Claim Was
Filed With Pool Insurance Company       MM/DD/YYYY POOL_CLAIM_AMT   Amount of
Claim Filed With Pool Insurance Company   2   No commas(,) or dollar signs ($)
POOL_CLAIM_PAID_DATE   Date Claim Was Settled and The Check Was Issued By The
Pool Insurer       MM/DD/YYYY POOL_CLAIM_AMT_PAID   Amount Paid On Claim By Pool
Insurance Company   2   No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_FILED_DATE    Date FHA Part A Claim Was Filed With HUD      
MM/DD/YYYY FHA_PART_A_CLAIM_AMT    Amount of FHA Part A Claim Filed   2   No
commas(,) or dollar signs ($) FHA_PART_A_CLAIM_PAID_DATE    Date HUD Disbursed
Part A Claim Payment       MM/DD/YYYY FHA_PART_A_CLAIM_PAID_AMT    Amount HUD
Paid on Part A Claim   2   No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_FILED_DATE     Date FHA Part B Claim Was Filed With HUD      
MM/DD/YYYY FHA_PART_B_CLAIM_AMT     Amount of FHA Part B Claim Filed   2   No
commas(,) or dollar signs ($) FHA_PART_B_CLAIM_PAID_DATE      Date HUD Disbursed
Part B Claim Payment       MM/DD/YYYY

 



Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com



 

Page 4 of 8

 

 

FHA_PART_B_CLAIM_PAID_AMT    Amount HUD Paid on Part B Claim   2   No commas(,)
or dollar signs ($) VA_CLAIM_FILED_DATE    Date VA Claim Was Filed With the
Veterans Admin       MM/DD/YYYY VA_CLAIM_PAID_DATE    Date Veterans Admin.
Disbursed VA Claim Payment       MM/DD/YYYY VA_CLAIM_PAID_AMT    Amount Veterans
Admin. Paid on VA Claim   2   No commas(,) or dollar signs ($)
MOTION_FOR_RELIEF_DATE   The date the Motion for Relief was filed   10  
MM/DD/YYYY FRCLSR_BID_AMT   The foreclosure sale bid amount   11   No commas(,)
or dollar signs ($) FRCLSR_SALE_TYPE   The foreclosure sales results: REO, Third
Party, Conveyance to HUD/VA         REO_PROCEEDS   The net proceeds from the
sale of the REO property.        No commas(,) or dollar signs ($) BPO_DATE   The
date the BPO was done.         CURRENT_FICO   The current FICO score        
HAZARD_CLAIM_FILED_DATE   The date the Hazard Claim was filed with the Hazard
Insurance Company.   10   MM/DD/YYYY HAZARD_CLAIM_AMT   The amount of the Hazard
Insurance Claim filed.   11   No commas(,) or dollar signs ($)
HAZARD_CLAIM_PAID_DATE   The date the Hazard Insurance Company disbursed the
claim payment.   10   MM/DD/YYYY HAZARD_CLAIM_PAID_AMT   The amount the Hazard
Insurance Company paid on the claim.   11   No commas(,) or dollar signs ($)
ACTION_CODE   Indicates loan status       Number NOD_DATE           MM/DD/YYYY
NOI_DATE           MM/DD/YYYY ACTUAL_PAYMENT_PLAN_START_DATE          
MM/DD/YYYY ACTUAL_PAYMENT_ PLAN_END_DATE             ACTUAL_REO_START_DATE      
    MM/DD/YYYY REO_SALES_PRICE           Number REALIZED_LOSS/GAIN   As defined
in the Servicing Agreement       Number



 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

·    ASUM-  Approved Assumption

·    BAP-      Borrower Assistance Program

·    CO-         Charge Off

 



Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com



 

Page 5 of 8

 

 

·    DIL-       Deed-in-Lieu

·    FFA-      Formal Forbearance Agreement

·    MOD-    Loan Modification

·    PRE-      Pre-Sale

·    SS-         Short Sale

·    MISC-    Anything else approved by the PMI or Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown



 



Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com



 



Page 6 of 8

 

  

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency
Code   Delinquency Description 001   FNMA-Death of principal mortgagor 002  
FNMA-Illness of principal mortgagor 003   FNMA-Illness of mortgagor’s family
member 004   FNMA-Death of mortgagor’s family member 005   FNMA-Marital
difficulties 006   FNMA-Curtailment of income 007   FNMA-Excessive Obligation
008   FNMA-Abandonment of property 009   FNMA-Distant employee transfer 011  
FNMA-Property problem 012   FNMA-Inability to sell property 013   FNMA-Inability
to rent property 014   FNMA-Military Service 015   FNMA-Other 016  
FNMA-Unemployment 017   FNMA-Business failure 019   FNMA-Casualty loss 022  
FNMA-Energy environment costs 023   FNMA-Servicing problems 026   FNMA-Payment
adjustment 027   FNMA-Payment dispute 029   FNMA-Transfer of ownership pending
030   FNMA-Fraud 031   FNMA-Unable to contact borrower INC   FNMA-Incarceration

 



Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com



 

Page 7 of 8

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code   Status Description 09   Forbearance 17   Pre-foreclosure Sale
Closing Plan Accepted 24   Government Seizure 26   Refinance 27   Assumption 28
  Modification 29   Charge-Off 30   Third Party Sale 31   Probate 32   Military
Indulgence 43   Foreclosure Started 44   Deed-in-Lieu Started 49   Assignment
Completed 61   Second Lien Considerations 62   Veteran’s Affairs-No Bid 63  
Veteran’s Affairs-Refund 64   Veteran’s Affairs-Buydown 65   Chapter 7
Bankruptcy 66   Chapter 11 Bankruptcy 67   Chapter 13 Bankruptcy

 



Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com



 

Page 8 of 8

 

